



Exhibit 10.13


THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
JLLIPT HOLDINGS LP
A DELAWARE LIMITED PARTNERSHIP
MAY 6, 2020


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
PARTNERSHIP, THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.








1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 DEFINED TERMS
1

1.1.
Definitions    1

1.2.
Interpretation    11

ARTICLE 2 PARTNERSHIP FORMATION AND IDENTIFICATION
11

2.1.
Formation    11

2.2.
Name    11

2.3.
Principal Office and Registered Agent    12

2.4.
Partners    12

2.5.
Term and Dissolution    12

2.6.
Filing of Certificate and Perfection of Limited Partnership    12

2.7.
Certificates Representing Partnership Units    12

2.8.
Partnership Interests Are Securities    12

ARTICLE 3 PURPOSE AND BUSINESS OF THE PARTNERSHIP
13

3.1.
Purpose and Business    13

3.2.
Representations and Warranties of the Partners    14

ARTICLE 4 CAPITAL CONTRIBUTIONS AND ACCOUNTS
15

4.1.
Capital Contributions    15



i

--------------------------------------------------------------------------------




4.2.
Class A Units, Class A-I Units, Class M Units, Class M-I Units and Class D
Units    16

4.3.
Additional Capital Contributions and Issuances of Additional Partnership
Interests    16

4.4.
Additional Funding    18

4.5.
Capital Accounts    18

4.6.
Percentage Interests    19

4.7.
No Interest on Contributions    19

4.8.
Return of Capital Contributions    19

4.9.
No Third Party Beneficiary    19

4.10.
No Preemptive Rights    19

ARTICLE 5 PROFITS AND LOSSES; DISTRIBUTIONS
20

5.1.
Allocation of Profit and Loss    20

5.2.
Distribution of Cash    24

5.3.
REIT Distribution Requirements    25

5.4.
No Right to Distributions in Kind    25

5.5.
Limitations on Return of Capital Contributions    25

5.6.
Amendments to Reflect Additional Partnership Units    25

5.7.
Restricted Distributions    25

5.8.
Distributions Upon Liquidation    25

5.9.
Substantial Economic Effect    26



ii
0

--------------------------------------------------------------------------------




5.10.
Reinvestment    26

ARTICLE 6 RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
27

6.1.
Management of the Partnership    27

6.2.
Delegation of Authority    31

6.3.
Indemnification and Exculpation of Indemnitees    31

6.4.
Liability and Obligations of the General Partner    33

6.5.
Reimbursement of General Partner and Initial Limited Partner    35

6.6.
Outside Activities    35

6.7.
Transactions With Affiliates    36

6.8.
Title to Partnership Assets    36

6.9.
Other Matters Concerning the General Partner    37

6.10.
No Duplication of Fees or Expenses    37

6.11.
Reliance by Third Parties    37

6.12.
Repurchases and Exchanges of REIT Shares    37

ARTICLE 7 CHANGES IN GENERAL PARTNER AND INITIAL LIMITED PARTNER
38

7.1.
Transfer of the General Partner’s Partnership Interest    38

7.2.
Admission of a Substitute or Additional General Partner    38

7.3.
Removal of a General Partner    39

7.4.
Restriction on Termination Transactions    39



iii
0

--------------------------------------------------------------------------------




ARTICLE 8 RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
40

8.1.
Management of the Partnership    40

8.2.
Power of Attorney    40

8.3.
Limitation on Liability of Limited Partners    41

8.4.
Ownership by Limited Partner of General Partner or Affiliate    42

8.5.
Redemption Right    42

8.6.
Conversion Election    44

8.7.
Outside Activities of Limited Partners    45

ARTICLE 9 TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
45

9.1.
Purchase for Investment    45

9.2.
Restrictions on Transfer of Limited Partnership Interests    46

9.3.
Admission of Substitute Limited Partner    47

9.4.
Rights of Assignees of Partnership Interests    48

9.5.
Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner    48

9.6.
Joint Ownership of Interests    49

ARTICLE 10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
49

10.1.
Books and Records    49

10.2.
Custody of Partnership Funds; Bank Accounts    49

10.3.
Fiscal and Taxable Year    49



iv
0

--------------------------------------------------------------------------------




10.4.
Annual Tax Information and Report    49

10.5.
Tax Elections; Special Basis Adjustments    50

10.6.
Reports to Limited Partners    51

ARTICLE 11 DISSOLUTION, LIQUIDATION AND TERMINATION
51

11.1.
Dissolution    51

11.2.
Winding Up    52

11.3.
Deemed Contribution and Distribution    53

11.4.
Rights of Holders    54

11.5.
Notice of Dissolution    54

11.6.
Cancellation of Certificate of Limited Partnership    54

11.7.
Reasonable Time for Winding-Up    54

ARTICLE 12 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENT OF
AGREEMENT; MEETINGS
54

12.1.
Procedures of Actions and Consents of Partners Notices    54

12.2.
Amendment    55

12.3.
Actions and Consents of the Partners    57

ARTICLE 13 GENERAL PROVISIONS
58

13.1.
Notices    58

13.2.
Survival of Rights    58



v
0

--------------------------------------------------------------------------------




13.3.
Additional Documents    58

13.4.
Severability    58

13.5.
Entire Agreement    58

13.6.
Pronouns and Plurals    58

13.7.
Headings    59

13.8.
Counterparts    59

13.9.
Governing Law    59

13.10.
Limitation to Preserve REIT Status.    59

13.11.
No Partition    60

13.12.
No Rights as Shareholders    60



EXHIBITS
EXHIBIT A – Notice of Exercise of Redemption Right





THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
JLLIPT HOLDINGS LP
This Third Amended and Restated Limited Partnership Agreement of JLLIPT Holdings
LP (this “Agreement”) is entered into as of May 6, 2020, by and among JLLIPT
Holdings GP, LLC, a Delaware limited liability company, as the General Partner,
Jones Lang LaSalle Income Property Trust, Inc, a Maryland corporation, as the
Initial Limited Partner, and the other Limited Partners party hereto from time
to time. This Agreement shall supersede and replace the Second Amended Agreement
(defined below).
RECITALS:
WHEREAS, JLLIPT Holdings, LLC was formed on March 10, 2005 as a limited
liability company under the laws of the State of Delaware and converted from a
limited liability company to a limited partnership on March 27, 2017;
WHEREAS, the Partnership was previously governed by that certain amended and
restated limited partnership agreement, by and between Jones Lang LaSalle Income
Property Trust, Inc., as a limited partner of the Partnership, and JLLIPT
Holdings GP, LLC, as the general partner of the Partnership, effective as of
April 1, 2018 (the “First Amended Agreement”), which First Amended Agreement was
later amended and restated pursuant to the Second Amended and Restated Limited
Partnership Agreement dated October 16, 2019 (the “Second Amended Agreement”);
WHEREAS, in accordance with the authority granted to the General Partner to
amend the Second Amended Agreement pursuant to Section 12.2(3) and (4) thereof
without the consent of any Limited Partner, the General Partner desires to amend
and restate the Seconded Amended Agreement to reflect the terms set forth
herein.
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINED TERMS

1.1.    Definitions. The following defined terms used in this Agreement shall
have the meanings specified below:
“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time, or any successor statute thereto.
“Additional Funds” has the meaning set forth in Section 4.4.
“Additional Securities” means any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 8.5) or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares, as set forth in Section 4.3(a)(ii).
“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership and its Subsidiaries, (ii) those
administrative costs and expenses of the General Partner and Initial Limited
Partner, including any salaries or other payments to directors, officers or
employees of the General Partner or the Initial Limited Partner, and any
accounting and legal expenses of the General Partner or Initial Limited Partner,
which expenses are expenses of the Partnership and not the General Partner or
Initial Limited Partner, and (iii) to the extent not included in clause (ii)
above, REIT Expenses; provided, however, that Administrative Expenses shall not
include any administrative costs and expenses incurred by the General Partner or
Initial Limited Partner that are attributable to assets that are not owned
directly or indirectly by the Partnership.
“Advisor” means the Person appointed, employed or contracted with by the Initial
Limited Partner and the Partnership and responsible for directing or performing
the day-to-day business affairs of the Initial Limited Partner and the
Partnership, including any Person to whom the Advisor subcontracts all or
substantially all of such functions.
“Advisory Agreement” means the agreement between the Initial Limited Partner,
the Partnership and the Advisor pursuant to which the Advisor will direct or
perform the day-to-day business affairs of the Initial Limited Partner and the
Partnership, as such agreement may be amended or renewed from time to time.
“Advisory Fees” means the fees payable to the Advisor pursuant to the Advisory
Agreement.
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding with the power to vote 10% of more of
the outstanding voting securities of such other Person; (ii) any Person 10% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person, including any partnership in which such Person is a
general partner; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts an executive officer, director, trustee or general partner.
“Aggregate Share Ownership Limit” has the meaning set forth in the Articles of
Incorporation.
“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner.
“Agreement” means this Second Amended and Restated Limited Partnership
Agreement, as amended, modified supplemented or restated from time to time, as
the context requires.
“Applicable Percentage” has the meaning provided in Section 8.5(b).
“Articles of Incorporation” means the Second Articles of Amendment and
Restatement of the Initial Limited Partner filed with the Maryland State
Department of Assessments and Taxation on September 27, 2012, as amended by the
First Articles of Amendment filed with the Maryland State Department of
Assessments and Taxation on May 9, 2013, as supplemented by the Articles
Supplementary filed with the Maryland State Department of Assessments and
Taxation on June 5, 2014, as further amended by the Second Articles of Amendment
filed with the Maryland State Department of Assessments and Taxation on July 23,
2015, as further amended or supplemented from time to time.
“Assignee” means a Person to whom a Partnership Interest has been Transferred in
a manner permitted under this Agreement, but who has not yet become a Substitute
Limited Partner, and who has the rights set forth in Section 9.4 hereof.
“Attorney in Fact” has the meaning set forth in Section 8.2 hereof.
“Capital Account” has the meaning provided in Section 4.5.
“Capital Contribution” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash or cash
equivalents) contributed or agreed to be contributed, as the context requires,
to the Partnership by each Partner pursuant to the terms of this Agreement. Any
reference to the Capital Contribution of a Partner shall include the Capital
Contribution made by a predecessor holder of the Partnership Interest of such
Partner.
“Carrying Value” means, with respect to any asset of the Partnership, the
asset’s adjusted net basis for federal income tax purposes or, in the case of
any asset contributed to the Partnership, the fair market value of such asset at
the time of contribution, reduced by any amounts attributable to the inclusion
of liabilities in basis pursuant to Section 752 of the Code, except that the
Carrying Values of all assets may, at the discretion of the General Partner, be
adjusted to equal their respective fair market values (as determined by the
General Partner), in accordance with the rules set forth in Regulations Section
1.704-1(b)(2)(iv)(f), as provided for in Section 4.5. In the case of any asset
of the Partnership that has a Carrying Value that differs from its adjusted tax
basis, the Carrying Value shall be adjusted by the amount of depreciation,
depletion and amortization calculated for purposes of the definition of Profit
and Loss rather than the amount of depreciation, depletion and amortization
determined for federal income tax purposes.
“Cash Amount” means an amount of cash per Partnership Unit equal to the
applicable Redemption Price determined by the General Partner.
“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by any of the Partners of the
Partnership (either by themselves or pursuant to the power-of-attorney granted
to the General Partner in Section 8.2) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.
“Class” means a class of REIT Shares or Partnership Units, as the context may
require.
“Class A REIT Shares” means the REIT Shares referred to as “Class A” shares in
the Articles of Incorporation.
“Class A Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class A Unit as provided in this Agreement.
“Class A-I REIT Shares” means the REIT Shares referred to as “Class A-I” shares
in the Articles of Incorporation.
“Class A-I Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class A-I Unit as provided in this Agreement.
“Class D REIT Shares” means the REIT Shares referred to as “Class D” shares in
the Articles of Incorporation.
“Class D Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class D Unit as provided in this Agreement.
“Class M REIT Shares” means the REIT Shares referred to as “Class M” shares in
the Articles of Incorporation.
“Class M Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class M Unit as provided in this Agreement.
“Class M-I REIT Shares” means the REIT Shares referred to as “Class M-I” shares
in the Articles of Incorporation.
“Class M-I Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class M-I Unit as provided in this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Share Ownership Limit” shall have the meaning set forth in the Articles
of Incorporation.
“Conversion Rate” means the fraction, the numerator of which is the Net Asset
Value Per Unit for the Class of Partnership Unit being converted and the
denominator of which is the Net Asset Value Per Unit for the Class of
Partnership Unit being issued in such conversion.
“Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.
“Deemed Reinvested Amount” means, with respect to any given Partnership Record
Date, (A) the amount of distributions made by the Initial Limited Partner that
are reinvested in REIT Shares issued by the Initial Limited Partner pursuant to
the Initial Limited Partner’s distribution reinvestment plan, multiplied by (B)
a fraction, the numerator of which is the aggregate Net Asset Value of all
Partnership Units outstanding on such Partnership Record Date, and the
denominator of which is the Value of all REIT Shares outstanding on such
Partnership Record Date.
“Director” has the meaning set forth in the Articles of Incorporation.
“DRIP” shall have the meaning set forth in Section 5.10.
“DRIP Participant” shall have the meaning set forth in Section 5.10.
“DST Properties” means any real properties that meet the following criteria: (i)
Delaware statutory trust beneficial interests in such properties have been sold
by the Initial Limited Partner or any Affiliate of the Initial Limited Partner
to third-party investors and (ii) such properties are being leased by the
Initial Limited Partner or any Affiliate of the Initial Limited Partner from the
Delaware statutory trust.
“Event of Bankruptcy” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
“Excepted Holder Limit” has the meaning set forth in the Articles of
Incorporation.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto.
“Final Adjustment” has the meaning set forth in Section 10.5(c)(ii) hereof.
“General Partner” means JLLIPT Holdings GP, LLC, a Delaware limited liability
company, and any Person who becomes a substitute or additional General Partner
as provided herein, and any of their successors as General Partner, in such
Person’s capacity as a General Partner of the Partnership.
“General Partnership Interest” means any Partnership Interest held by the
General Partner, other than any Partnership Interest it holds as a Limited
Partner.
“Holder” means either (a) a Partner or (b) an Assignee owning a Partnership
Interest.
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner, Initial Limited Partner, or a director, officer
or employee of the General Partner, Initial Limited Partner or the Partnership,
(ii) the Advisor, and (iii) such other Persons (including Affiliates of the
General Partner, Initial Limited Partner or the Partnership) as the General
Partner may designate from time to time, in its sole and absolute discretion.
“Initial Limited Partner” means Jones Lang LaSalle Income Property Trust, Inc.,
a Maryland corporation, in its capacity as a Limited Partner.
“Joint Venture” means any joint venture or partnership arrangement (other than
the Partnership) in which the Partnership or any of its Subsidiaries is a
co-venturer or partner established to acquire Real Properties.
“Limited Partner” means the General Partner in its capacity as a Limited
Partner, the Initial Limited Partner, and any other Person identified as Limited
Partner on the books and records of the Partnership, upon the execution and
delivery by such Person of an additional limited partner signature page, and any
Person who becomes a Substitute Limited Partner, in such Person’s capacity as a
Limited Partner in the Partnership.
“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act. A Limited Partnership Interest may be expressed as a number of Partnership
Units.
“Liquidating Event” has the meaning set forth in Section 11.1 hereof.
“Liquidator” has the meaning set forth in Section 11.2(a) hereof.
“Listing” means the listing of the shares of the Initial Limited Partner’s
common stock on a national securities exchange. Upon such Listing, the shares
shall be deemed “Listed.”
“Loss” has the meaning provided in Section 5.1(d).
“Net Asset Value” means (i) for any Partnership Units, the net asset value of
such Partnership Units, determined as of the end of each business day as
described in the Prospectus and (ii) for any REIT Shares, the net asset value of
such REIT Shares, determined as of the end of each business day as described in
the Prospectus.
“Net Asset Value Per Unit” means, for each Class of Partnership Unit, the net
asset value per unit of such Class of Partnership Unit, determined as of the end
of each business day as described in the Prospectus.
“Net Asset Value Per REIT Share” means, for each Class of REIT Shares, the net
asset value per share of such Class of REIT Shares, determined as of the end of
each business day as described in the Prospectus.
“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit A.
“Offer” has the meaning set forth in Section 7.1(b)(ii).
“Offering” means the offering and sale of securities, including without
limitation REIT Shares, Units, or interests in a Delaware statutory trust.
“Partner” means any General Partner or Limited Partner.
“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
Partner’s nonrecourse debt (as defined in Regulations Section 1.704-2(b)(4))
equal to the Partnership Minimum Gain that would result if such partner
nonrecourse debt were treated as a nonrecourse liability (as defined in
Regulations Section 1.752-1(a)(2)) determined in accordance with Regulations
Section 1.704-2(i)(3).
“Partnership” means JLLIPT Holdings LP, a Delaware limited partnership.
“Partnership Interest” means an ownership interest in the Partnership held by a
Limited Partner or the General Partner and includes any and all benefits to
which the holder of such a Partnership Interest may be entitled as provided in
this Agreement, together with all obligations of such Person to comply with the
terms and provisions of this Agreement.
“Partnership Minimum Gain” has the meaning specified in Regulations Sections
1.704-2(b)(2) and 1.704-2(d).
“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2, which record date
shall be the same as the record date established by the Initial Limited Partner
for a distribution to its stockholders of some or all of its portion of such
distribution.
“Partnership Register” has the meaning set forth in Section 4.1 hereof.
“Partnership Representative” has the meaning described in Section 10.5(a).
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests (other than the General Partnership Interest) of all Partners issued
hereunder, including Class A Units, Class A-I Units, Class M Units, Class M-I
Units and Class D Units. The allocation of Partnership Units of each Class among
the Partners shall be maintained on the books and records of the Partnership.
“Partnership Year” means the fiscal year of the Partnership.
“Percentage Interest” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding. The
Percentage Interest of each Partner shall be maintained on the books and records
of the Partnership.
“Person” means an individual, corporation, partnership, limited liability
company, estate, trust (including a trust qualified under Sections 401(a) or
501(c)(17) of the Code), a portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other legal entity.
“Profit” has the meaning provided in Section 5.1(d) hereof.
“Property” means any Real Property, Real Estate Related Assets or other
investment in which the Partnership holds an ownership interest.
“Prospectus” means the prospectus included in the most recent effective
registration statement filed by the Initial Limited Partner with the Commission
with respect to the applicable Offering, as such prospectus may be amended or
supplemented from time to time.
“Publicly Traded” means having common equity securities listed or admitted to
trading on any U.S. national securities exchange.
“Real Estate Related Assets” means any investments (other than investments in
Real Property), directly or indirectly, by the Partnership in interests related
to real property of whatever nature, including, but not limited to (i) mortgage,
mezzanine, bridge and other loans on Real Property, (ii) equity securities or
interests in corporations, limited liability companies, partnerships and other
joint ventures having an equity interest in real property, real estate
investment trusts, ground leases, tenant-in-common interests, participating
mortgages, convertible mortgages or other debt instruments convertible into
equity interests in real property by the terms thereof, options to purchase real
estate, real property purchase-and-leaseback transactions and other transactions
and investments with respect to real estate, and (iii) debt securities such as
collateralized mortgage backed securities, commercial mortgages and other debt
securities.
“Real Property” means real property owned from time to time by the Partnership
or a subsidiary thereof, either directly or through Joint Ventures, which
consists of (i) land only, (ii) land, including the buildings located thereon,
(iii) buildings only or (iv) such investments the Initial Limited Partner and
the Advisor mutually designate as Real Property to the extent such investments
could be classified as Real Property. DST Properties shall also be deemed Real
Property for purposes of this definition.
“Redemption” has the meaning set forth in Section 8.5 hereof.
“Redemption Price” means the Value of the REIT Shares Amount as of the end of
the Specified Redemption Date.
“Redemption Right” has the meaning provided in Section 8.5(a).
“Regulations” means the federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
“Regulatory Allocations” has the meaning set forth in Section 5.1(f).
“REIT” means a real estate investment trust as defined pursuant to Sections 856
through 860 of the Code and any successor or other provisions of the Code
relating to real estate investment trusts.
“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the Initial Limited Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes of this defined
term, be included within the definition of Initial Limited Partner), including
taxes, fees and assessments associated therewith, any and all costs, expenses or
fees payable to any director, officer, or employee of the Initial Limited
Partner or service providers to the Initial Limited Partner (including service
providers affiliated with the Advisor), (ii) costs and expenses relating to any
public offering and registration of securities by the Initial Limited Partner
and all filings, statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, any stockholder servicing fees,
and any costs and expenses associated with any claims made by any holders of
such securities or any underwriters or placement agents thereof, (iii) costs and
expenses relating to any private offering of securities by the Initial Limited
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, any stockholder servicing fees,
and any costs and expenses associated with any claims made by any holders of
such securities or any underwriters or placement agents thereof, (iv) costs and
expenses associated with any repurchase of any securities by the Initial Limited
Partner, (v) costs and expenses associated with the preparation and filing of
any periodic or other reports and communications by the Initial Limited Partner
under federal, state or local laws or regulations, including filings with the
Commission, (vi) costs and expenses associated with compliance by the Initial
Limited Partner with laws, rules and regulations promulgated by any regulatory
body, including the Commission and any securities exchange, (vii) the management
fee payable to the Advisor under the Advisory Agreement and other fees and
expenses payable to other services providers of the Initial Limited Partner,
(viii) costs and expenses incurred by the Initial Limited Partner relating to
any issuing or redemption of Partnership Interests and/or REIT Shares, and (ix)
all other operating or administrative costs of the Initial Limited Partner
incurred in the ordinary course of its business on behalf of or in connection
with the Partnership.
“REIT Payment” has the meaning set forth in Section 13.10 hereof.
“REIT Requirements” means the requirements for qualifying as a REIT under the
Code and Regulations.
“REIT Share” means a share of common stock of the Initial Limited Partner (or
successor entity, as the case may be), including Class A REIT Shares, Class A-I
REIT Shares, Class M REIT Shares, Class M-I REIT Shares and Class D REIT Shares.
“REIT Shares Amount” means a number of REIT Shares having the same Class
designation as the Class of Partnership Units offered for exchange by a
Tendering Party and having an aggregate Value equal to the aggregate Net Asset
Value of such Partnership Units; provided that in the event the Initial Limited
Partner issues to all holders of REIT Shares rights, options, warrants or
convertible or exchangeable securities entitling the stockholders to subscribe
for or purchase REIT Shares, or any other securities or property (collectively,
the “rights”), and the rights have not expired at the Specified Redemption Date,
then the REIT Shares Amount shall also include the rights issuable to a holder
of the REIT Shares Amount of REIT Shares on the record date fixed for purposes
of determining the holders of REIT Shares entitled to rights.
“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the Initial Limited Partner’s capital stock would be
attributed to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
“Selling Commissions” means any and all commissions payable to underwriters,
dealer managers or other broker-dealers in connection with the sale of Units or
securities which have converted into Units (including interests in any Delaware
statutory trust).
“Service” means the United States Internal Revenue Service.
“Specified Redemption Date” means the first business day of the month following
the month of the day that is 45 days after the receipt by the General Partner of
the Notice of Redemption.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3.
“Successor Entity” has the meaning set forth in Section 4.3(c)(ii).
“Survivor” has the meaning set forth in Section 7.1(c).
“Tax Advances” has the meaning set forth in Section 5.2(c).
“Tax Items” has the meaning set forth in Section 5.1(f)(ii).
“Tendered Units” has the meaning provided in Section 8.5(a).
“Tendering Party” has the meaning provided in Section 8.5(a).
“Termination Transaction” means any direct or indirect transfer of all or any
portion of the Initial Limited Partner’s Partnership Interest or its interest in
the General Partner in connection with, (a) a merger, consolidation or other
combination involving the Initial Limited Partner or the General Partner, on the
one hand, and any other Person, on the other hand, or (b) a sale, lease,
exchange or other transfer of all or substantially all of the assets of the
Initial Limited Partner not in the ordinary course of its business, whether in a
single transaction or a series of related transactions, other than a transfer
effected in accordance with Section 7.1.
“Transfer” has the meaning set forth in Section 9.2(a). “Transfers”,
“Transferred”, and “Transferring” have correlative meanings.
“Unit Equivalent” means, on any given date, a REIT Share, or REIT Shares, or any
portion of a REIT Share, of any given Class having the same Value as the Net
Asset Value of one Partnership Unit of the same Class on such date.
“Value” means, for any Class of REIT Shares: (i) if such Class of REIT Shares
are Listed, the average closing price per share for the previous 30 trading
days, or (ii) if such Class of REIT Shares are not Listed, the Net Asset Value
Per REIT Share for REIT Shares of that Class.

1.2.    Interpretation. The definitions in Section 1.1 shall apply equally to
both the singular and plural forms of the terms defined. Wherever the context
may require, any pronoun used in this Agreement shall include the corresponding
masculine, feminine and neuter forms. For all purposes of this Agreement, the
term “control” and variations thereof shall mean possession of the authority to
direct or cause the direction of the management and policies of the specified
entity, through the direct or indirect ownership of equity interests therein, by
contract or otherwise. As used in this Agreement, the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” As used in this Agreement, the terms “herein,” “hereof” and
“hereunder” shall refer to this Agreement in its entirety. Any references in
this Agreement to “Sections” or “Articles” shall, unless otherwise specified,
refer to Sections or Articles, respectively, in this Agreement. Any references
in this Agreement to an “Exhibit” shall, unless otherwise specified, refer to an
Exhibit attached to this Agreement, as such Exhibit may be amended from time to
time. Each such Exhibit shall be deemed incorporated in this Agreement in full.

ARTICLE 2

PARTNERSHIP FORMATION AND IDENTIFICATION

2.1.    Formation. The Partnership was formed and continues as a limited
partnership pursuant to the Act and all other pertinent laws of the State of
Delaware, for the purposes and upon the terms and conditions set forth in this
Agreement. Except as expressly provided herein to the contrary, the rights and
obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act. No Partner has any interest in any
Partnership property, and the Partnership Interest of each Partner shall be
personal property for all purposes.

2.2.    Name. The name of the Partnership is JLLIPT Holdings LP. The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners
(or, in the sole discretion of the General Partner, earlier); provided, that the
name of the Partnership may not be changed to include the name, or any variant
thereof, of any Limited Partner without the written consent of such Limited
Partner.

2.3.    Principal Office and Registered Agent. The specified office and
principal place of business of the Partnership shall be 333 West Wacker Drive,
Chicago, Illinois 60606. The General Partner may at any time change the location
of such office, provided the General Partner gives notice to the Partners of any
such change. The name and address of the Partnership’s registered agent is
Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.
The sole duty of the registered agent as such is to forward to the Partnership
any notice that is served on him as registered agent. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner deems advisable.

2.4.    Partners.
(a)    The General Partner of the Partnership is JLLIPT Holdings GP, LLC, a
Delaware limited liability company. Its principal place of business is the same
as that of the Partnership.
(b)    The Limited Partners are the Initial Limited Partner and any other
Persons identified as Limited Partners on the books and records of the
Partnership. A Person shall be admitted as a Limited Partner of the Partnership
at the time that (a) this Agreement or a counterpart hereof is executed by or on
behalf of such Person and (b) such Person is listed by the General Partner as a
Limited Partner of the Partnership in the Partnership Register.

2.5.    Term and Dissolution. The Partnership commenced upon the filing for
record of the Certificate in the office of the Secretary of State of the State
of Delaware on March 10, 2005 and shall continue indefinitely, unless the
Partnership is dissolved pursuant to the provisions of Article 11 or as
otherwise provided by law.

2.6.    Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, any and all amendments to the Certificate(s) and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.

2.7.    Certificates Representing Partnership Units. At the request of a Limited
Partner, the General Partner, at its sole and absolute discretion, may issue
(but in no way is obligated to issue) a certificate specifying the number and
Class of Partnership Units owned by the Limited Partner as of the date of such
certificate. Any such certificate (i) shall be in form and substance as approved
by the General Partner, (ii) shall not be negotiable and (iii) shall bear a
legend to the following effect:
“This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Second Amended and Restated Limited Partnership Agreement of
JLLIPT Holdings LP, as amended from time to time.”

2.8.    Partnership Interests Are Securities. Each Partnership Interest in the
Partnership shall constitute a “security” within the meaning of, and shall be
governed by, (i) Article 8 of the Uniform Commercial Code (including Section
8-102(a)(15) thereof) as in effect from time to time in the State of Delaware
and (ii) the corresponding provisions of the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 thereof as adopted by the American Law Institute and
the National Conference of Commissioners on Uniform State Laws and approved by
the American Bar Association on February 14, 1995.

ARTICLE 3

PURPOSE AND BUSINESS OF THE PARTNERSHIP

3.1.    Purpose and Business.
(a)    The purpose and nature of the business to be conducted by the Partnership
is (i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the Initial
Limited Partner at all times to qualify as a REIT, and in a manner such that the
Initial Limited Partner will not be subject to any taxes under Section 857 or
4981 of the Code (to the extent the Initial Limited Partner determines not being
subject to such taxes is desirable), unless the Initial Limited Partner
otherwise ceases to qualify as a REIT, (ii) to enter into any partnership, joint
venture or other similar arrangement to engage in any of the foregoing or the
ownership of interests in any entity engaged in any of the foregoing and (iii)
to do anything necessary or incidental to the foregoing. In connection with the
foregoing, and without limiting the Initial Limited Partner’s right in its sole
and absolute discretion to qualify or cease qualifying as a REIT, the Partners
acknowledge that the Initial Limited Partner intends to qualify as a REIT for
federal income tax purposes and that such qualification and the avoidance of
income and excise taxes on the Initial Limited Partner inures to the benefit of
all the Partners and not solely to the Initial Limited Partner. Notwithstanding
the foregoing, the Partners agree that the Initial Limited Partner may terminate
its status as a REIT under the Code at any time to the full extent permitted
under the Articles of Incorporation. The General Partner on behalf of the
Partnership shall also be empowered to do any and all acts and things necessary
or prudent to ensure that the Partnership will not be classified as a “publicly
traded partnership” for purposes of Section 7704 of the Code.
(b)    Notwithstanding any other provision in this Agreement, the General
Partner shall cause the Partnership not to take, or to refrain from taking, any
action that, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the Initial Limited
Partner to satisfy the REIT Requirements, (ii) could subject the General Partner
to any taxes under Code Section 857 or Code Section 4981 or any other related or
successor provision under the Code, (iii) could violate any law or regulation of
any governmental body or agency having jurisdiction over the Initial Limited
Partner, its securities or the Partnership or (iv) could cause the Initial
Limited Partner not to be in compliance in all material respects with any
covenants, conditions or restrictions now or hereafter placed upon the Initial
Limited Partner pursuant to an agreement to which it is a party, unless, in any
such case, such action (or inaction) under clause (i), clause (ii), clause (iii)
or clause (iv) above shall have been specifically Consented to by the Initial
Limited Partner. The foregoing requirement, and all other requirements,
limitations and/or restrictions set forth in this Agreement that are intended
for the Initial Limited Partner to maintain compliance as a REIT (or that
otherwise are intended to prevent any Taxes to be paid by the Initial Limited
Partner while it has elected to be a REIT), shall be void and of no effect if
the Initial Limited Partner otherwise shall have ceased to, or the Initial
Limited Partner determines that the Initial Limited Partner shall no longer,
qualify as a REIT.
(c)    The Partnership shall be a partnership only for the purposes specified in
Section 3.1 hereof, and this Agreement shall not be deemed to create a company,
venture or partnership between or among the Partners or any other Persons with
respect to any activities whatsoever other than the activities within the
purposes of the Partnership as specified in Section 3.1 hereof. Except as
otherwise provided in this Agreement, no Partner shall have any authority to act
for, bind, commit or assume any obligation or responsibility on behalf of the
Partnership, its properties or any other Partner. No Partner, in its capacity as
a Partner under this Agreement, shall be responsible or liable for any
indebtedness or obligation of another Partner, nor shall the Partnership be
responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the Act.

3.2.    Representations and Warranties of the Partners
(a)    Each Partner that is an individual (including, without limitation, each
additional Limited Partner or Substitute Limited Partner as a condition to
becoming an additional Limited Partner or a Substitute Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any material agreement by which such Partner or any of such Partner’s property
is bound, or any statute, regulation, order or other law to which such Partner
is subject, (ii) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, and (iii) this
Agreement is binding upon, and enforceable against, such Partner in accordance
with its terms.
(b)    Each Partner that is not an individual (including, without limitation,
each additional Limited Partner or Substitute Limited Partner as a condition to
becoming an additional Limited Partner or a Substitute Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including, without limitation, that of its
general partner(s), manager(s), committee(s), trustee(s), beneficiaries,
directors and/or stockholder(s) (as the case may be) as required, (ii) the
consummation of such transactions shall not result in a breach or violation of,
or a default under, its partnership or operating agreement, trust agreement,
charter or bylaws (as the case may be) or any material agreement by which such
Partner or any of such Partner’s properties or any of its partners, members,
beneficiaries, trustees or stockholders (as the case may be) is or are bound, or
any statute, regulation, order or other law to which such Partner or any of its
partners, members, trustees, beneficiaries or stockholders (as the case may be)
is or are subject, and (iii) this Agreement is binding upon, and enforceable
against, such Partner in accordance with its terms
(c)    Each Partner (including, without limitation, each additional Limited
Partner or Substitute Limited Partner as a condition to becoming an additional
Limited Partner or Substitute Limited Partner) represents, warrants and agrees
that (i) it has acquired and continues to hold its interest in the Partnership
for its own account for investment purposes only and not for the purpose of, or
with a view toward, the resale or distribution of all or any part thereof in
violation of applicable laws, and not with a view toward selling or otherwise
distributing such interest or any part thereof at any particular time or under
any predetermined circumstances in violation of applicable laws and (ii) it is a
sophisticated investor, able and accustomed to handling sophisticated financial
matters for itself, particularly real estate investments, and that it has a
sufficiently high net worth that it does not anticipate a need for the funds
that it has invested in the Partnership in what it understands to be a highly
speculative and illiquid investment,
(d)    The representations and warranties contained in this Section 3.2 shall
survive the execution and delivery of this Agreement by each Partner (and, in
the case of an additional Limited Partner or a Substitute Limited Partner, the
admission of such additional Limited Partner or Substitute Limited Partner as a
Limited Partner in the Partnership) and the dissolution, liquidation and
termination of the Partnership.
(e)    Each Partner (including, without limitation, each additional Limited
Partner or Substitute Limited Partner as a condition to becoming an additional
Limited Partner or Substitute Limited Partner) hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the General Partner have been
made by any Partner or any employee or representative or Affiliate of any
Partner, and that projections and any other information, including, without
limitation, financial and descriptive information and documentation, that may
have been in any manner submitted to such Partner shall not constitute any
representation or warranty of any kind or nature, express or implied.
(f)    Notwithstanding the foregoing, the General Partner may, in its sole and
absolute discretion, permit the modification of any of the representations and
warranties contained in Sections 3.2(a), 3.2(b) and 3.2(c) above as applicable
to any Partner (including, without limitation any additional Limited Partner or
Substitute Limited Partner or any transferee of either), provided that such
representations and warranties, as modified, shall be set forth in a separate
writing addressed to the Partnership and the General Partner.
(g)    When a Person (such as a broker, dealer, bank, trust company or clearing
corporation or an agent of any of the foregoing) is acting as nominee, agent or
in some other representative capacity for another Person in acquiring and/or
holding Partnership Interests, the representations made in this Section 3.2
shall be made by the beneficial owner of Partnership Interests held by the
nominee.

ARTICLE 4

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.1.    Capital Contributions. The General Partner and the Limited Partners have
made capital contributions to the Partnership in exchange for Partnership
Interests as set forth in the books and records of the Partnership. The General
Partner shall cause to be maintained in the principal business office of the
Partnership, or such other place as may be determined by the General Partner,
the books and records of the Partnership which shall include, among other
things, a register that contains the name, address, and number, Class and series
of Partnership Units of each Partner (the “Partnership Register”) and that
reflects periodic changes to the capital contributions made by the Partners and
redemptions and other purchases of Partnership Units by the Partnership, and
corresponding changes to the Partnership Interests of the Partners, without
preparing a formal amendment to this Agreement. Any reference in this Agreement
to the Partnership Register shall be deemed a reference to the Partnership
Register as in effect from time to time. Subject to the terms of this Agreement,
the General Partner may take any action authorized hereunder in respect of the
Partnership Register without any need to obtain the consent or approval of any
other Partner. No action of any Limited Partner shall be required to amend or
update the Partnership Register. Except as required by law, no Limited Partner
shall be entitled to receive a copy of the information set forth in the
Partnership Register relating to any Partner other than itself.

4.2.    Class A Units, Class A-I Units, Class M Units, Class M-I Units and Class
D Units. The General Partner is hereby authorized to cause the Partnership to
issue Partnership Units designated as Class A Units, Class A-I Units, Class M
Units, Class M-I Units and Class D Units. Each such Class shall have the rights
and obligations attributed to that Class under this Agreement.

4.3.    Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.3 or in Section 4.4, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The Initial Limited Partner may
contribute additional capital to the Partnership, from time to time, and receive
additional Partnership Interests in respect thereof, in the manner contemplated
in this Section 4.3.
(a)    Issuances of Additional Partnership Interests.
(i)    General. The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests in the form of
Partnership Units for any Partnership purpose at any time or from time to time
to the Partners (including the General Partner and Initial Limited Partner) or
to other Persons for such consideration and on such terms and conditions as
shall be established by the General Partner in its sole and absolute discretion,
all without the approval of any Limited Partners, including but not limited to,
Partnership Units issued in connection with the issuance of REIT Shares of, or
other interests in, the Initial Limited Partner. Without limiting the foregoing,
the General Partner is expressly authorized to cause the Partnership to issue
Partnership Units (i) upon the conversion, redemption or exchange of any Debt,
Partnership Units, or other securities issued by the Partnership, (ii) for such
consideration as the General Partner may determine, (iii) in connection with any
merger of any other Person into the Partnership or (iv) upon the contribution of
property or assets to the Partnership. Upon the issuance of any additional
Partnership Interest, the General Partner shall, without the Consent of any
other Partners, amend the Partnership Register as appropriate to reflect such
issuance. Any additional Partnership Interests issued thereby may be issued in
one or more Classes (including the Classes specified in this Agreement or any
other Classes), or one or more series of any of such Classes, with such
designations, preferences and relative, participating, optional or other special
rights, voting and other powers and duties, including rights, powers and duties
senior to Limited Partnership Interests, all as shall be determined by the
General Partner in its sole and absolute discretion and without the approval of
any Limited Partner, subject to Delaware law, including, without limitation, (i)
the allocations of items of Partnership income, gain, loss, deduction and credit
to each such Class or series of Partnership Interests; (ii) the right of each
such Class or series of Partnership Interests to share in Partnership
distributions; and (iii) the rights of each such Class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; provided,
however, that no additional Partnership Interests shall be issued to the Initial
Limited Partner unless:
(1)
the additional Partnership Interests are issued in connection with an issuance
of Additional Securities by the Initial Limited Partner in accordance with
Section 4.3(a)(ii);

(2)
the additional Partnership Interests are issued in exchange for property owned
by the Initial Limited Partner or other consideration with a fair market value,
as determined by the General Partner, in good faith, equal to the value of the
Partnership Interests;

(3)
the additional Partnership Interests are issued upon the conversion, redemption
or exchange of Debt, Partnership Units or other securities issued by the
Partnership; or

(4)
the additional Partnership Interests are also offered and/or issued to all
Partners holding Partnership Units of the same Class or series in proportion to
the Partnership Units of such Class or series held by such Partners.

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.
(ii)    Upon Issuance of Additional Securities. Upon the issuance by the Initial
Limited Partner of any Additional Securities (including pursuant to the Initial
Limited Partner’s distribution reinvestment plan) other than to all holders of
REIT Shares, the Initial Limited Partner may contribute any net proceeds from
the issuance of such Additional Securities and from any exercise of rights
contained in such Additional Securities, directly and through the Initial
Limited Partner, to the Partnership in return for, as the Initial Limited
Partner may designate, Partnership Interests or rights, options, warrants or
convertible or exchangeable securities of the Partnership having designations,
preferences and other rights such that their economic interests are
substantially similar to those of the Additional Securities; provided, however,
that the Initial Limited Partner is allowed to use net proceeds from the
issuance and sale of such Additional Securities to repurchase REIT Shares
pursuant to a share repurchase plan. Without limiting the foregoing, the Initial
Limited Partner is expressly authorized to issue Additional Securities for less
than fair market value, and to cause the Partnership to issue to the Initial
Limited Partner corresponding Partnership Interests, so long as the General
Partner concludes in good faith that such issuance is in the best interests of
the Initial Limited Partner and the Partnership. Without limiting the foregoing,
if the Initial Limited Partner issues REIT Shares of any Class for a cash
purchase price and contributes all of the net proceeds of such issuance to the
Partnership as required hereunder, the Initial Limited Partner (or the General
Partner, as the case may be) shall be issued a number of additional Partnership
Units having the same Class designation and aggregate Net Asset Value as the
issued REIT Shares the proceeds of which were so contributed.
(b)    Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, to the extent that the
Initial Limited Partner shall make Capital Contributions, directly or through
the General Partner, to the Partnership of the proceeds therefrom, if the
proceeds actually received and contributed by the Initial Limited Partner in
respect of the REIT Shares the proceeds of which were so contributed are less
than the gross proceeds of such issuance as a result of any underwriter’s
discount or other expenses paid or incurred in connection with such issuance,
then the Initial Limited Partner (or the General Partner, as the case may be)
shall be deemed to have made Capital Contributions to the Partnership in the
aggregate amount of the gross proceeds of such issuance and the Partnership
shall be deemed simultaneously to have paid such offering expenses in accordance
with Section 6.5 and in connection with the required issuance of additional
Partnership Units to the Initial Limited Partner (or the General Partner, as the
case may be) for such Capital Contributions pursuant to Section 4.3(a). In
connection with any and all issuances of REIT Shares pursuant to the Initial
Limited Partner’s distribution reinvestment plan, the Initial Limited Partner
(or the General Partner, as the case may be) shall be deemed to have made
Capital Contributions to the Partnership in the aggregate amount of the
distributions that have been reinvested in respect of the REIT Shares issued by
the Initial Limited Partner in return for an equal number of Partnership Units
having the same Class designation as the issued REIT Shares.

4.4.    Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may (i)
cause the Partnership to obtain such funds by incurring Debt to any Person upon
such terms as the General Partner determines to be appropriate (including making
such Debt convertible, redeemable or exchangeable for Partnership Units), (ii)
elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans, purchase of additional
Partnership Interests or otherwise (which the General Partner or such Affiliates
will have the option, but not the obligation, of providing) or (iii) cause the
Partnership to issue additional Partnership Interests and admit additional
Limited Partners to the Partnership in accordance with Section 4.3.

4.5.    Capital Accounts. A separate capital account (a “Capital Account”) shall
be established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv), and a Partner shall have a single Capital Account
with respect to all Partnership Interests held by such Partner. If (i) a new or
existing Partner acquires an additional Partnership Interest in exchange for
more than a de minimis Capital Contribution, (ii) the Partnership distributes to
a Partner more than a de minimis amount of Partnership property or money as
consideration for a Partnership Interest, (iii) the Partnership is liquidated
within the meaning of Regulation Section 1.704-1(b)(2)(ii)(g), or (iv) the
Partnership grants a Partnership Interest (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the
Partnership, the General Partner may revalue the property of the Partnership to
its fair market value (as determined by the General Partner, in its sole and
absolute discretion, and taking into account Section 7701(g) of the Code) in
accordance with Regulations Section 1.704-1(b)(2)(iv)(f). When the Partnership’s
property is revalued by the General Partner, the Capital Accounts of the
Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.1 if
there were a taxable disposition of such property for its fair market value (as
determined by the General Partner, in its sole and absolute discretion, and
taking into account Section 7701(g) of the Code) on the date of the revaluation.

4.6.    Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.6,
the Profits and Losses for the taxable year in which the adjustment occurs shall
be allocated between the part of the year ending on the day when the adjustment
occurs and the part of the year beginning on the following day either (i) as if
the taxable year had ended on the date of the adjustment or (ii) based on the
number of days in each part. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate Profits and
Losses for the taxable year in which the adjustment occurs. The allocation of
Profits and Losses for the earlier part of the year shall be based on the
Percentage Interests before adjustment, and the allocation of Profits and Losses
for the later part shall be based on the adjusted Percentage Interests.

4.7.    No Interest on Contributions. No Partner shall be entitled to interest
on its Capital Contribution.

4.8.    Return of Capital Contributions. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner’s Capital Contribution for so long as the Partnership continues in
existence.

4.9.    No Third Party Beneficiary. No creditor or other third-party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.

4.10.    No Preemptive Rights. Except as expressly provided in this Agreement,
no Person, including, without limitation, any Partner or assignee, shall have
any preemptive, preferential, participation or similar right or rights to
subscribe for or acquire any Partnership Interest or to otherwise make an
additional Capital Contribution.

ARTICLE 5    

PROFITS AND LOSSES; DISTRIBUTIONS

5.1.    Allocation of Profit and Loss.
(a)    General Allocations. The items of Profit and Loss of the Partnership for
each fiscal year or other applicable period shall be allocated among the
Partners in a manner that will, as nearly as possible (after giving effect to
the allocations under Section 5.1(b) and 5.1(f)) cause the Capital Account
balance of each Partner at the end of such fiscal year or other applicable
period to equal (i) the amount of the hypothetical distribution that such
Partner would receive if the Partnership were liquidated on the last day of such
period and all assets of the Partnership, including cash, were sold for cash
equal to their Carrying Values, taking into account any adjustments thereto for
such period, all liabilities of the Partnership were satisfied in full in cash
according to their terms (limited with respect to each nonrecourse liability to
the Carrying Value of the assets securing such liability) and the remaining cash
proceeds (after satisfaction of such liabilities) were distributed in full
pursuant to Section 5.2, minus (ii) the sum of such Partner’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain and the
amount, if any and without duplication, that the Partner would be obligated to
contribute to the capital of the Partnership, all computed as of the date of the
hypothetical sale of assets. Notwithstanding the foregoing, the General Partner
may make such allocations as it deems reasonably necessary to give economic
effect to the provisions of this Agreement, taking into account facts and
circumstances as the General Partner deems reasonably necessary for this
purpose.
(b)    Regulatory Allocations. Notwithstanding any other provision of this
Agreement:
(i)    Minimum Gain Chargeback. If there is a net decrease in Partnership
Minimum Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance
with the principles of Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Partnership taxable year, the Partners shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Regulations Sections 1.704-2(g) and 1.704-2(i)(5).
The items to be so allocated shall be determined in accordance with Regulations
Section 1.704-2(f). This Section 5.1(b)(i) is intended to comply with the
minimum gain chargeback requirements in such U.S. Regulations Sections and shall
be interpreted consistently therewith, including that no chargeback shall be
required to the extent of the exceptions provided in Regulations Sections
1.704-2(f) and 1.704-2(i)(4).
(ii)    Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in U.S. Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit Capital Account balance created by such
adjustments, allocations or distributions as promptly as possible; provided that
an allocation pursuant to this Section 5.1(b)(ii) shall be made only to the
extent that a Partner would have a deficit Capital Account balance in excess of
such sum after all other allocations provided for in this Article 5 have been
tentatively made as if this Section 5.1(b)(ii) were not in this Agreement. This
Section 5.1(b)(ii) is intended to comply with the “qualified income offset”
requirement of the Code and shall be interpreted consistently therewith.
(iii)    Gross Income Allocation. If one or more Partners has a deficit Capital
Account at the end of any fiscal year that is in excess of the sum of (i) the
amount each such Partner is obligated to restore, if any, pursuant to any
provision of this Partnership Agreement, and (ii) the amount each such Partner
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible (in proportion to the amount of such deficit);
provided that an allocation pursuant to this Section 5.1(b)(iii) shall be made
only if and to the extent that a Partner would have a deficit Capital Account in
excess of such sum after all other allocations provided for in this Article 5
have been tentatively made as if Section 5.1(b)(ii) and this Section 5.1(b)(iii)
were not in this Partnership Agreement.
(iv)    Payee Allocation. If any payment to any person that is treated by the
Partnership as the payment of an expense is recharacterized by a taxing
authority as a Partnership distribution to the payee as a partner, such payee
shall be specially allocated, in the manner determined by the General Partner,
an amount of Partnership gross income and gain as quickly as possible equal to
the amount of the distribution.
(v)    Nonrecourse Deductions. Nonrecourse Deductions shall be allocated pro
rata based on the number of Partnership Units held by each Partner. “Nonrecourse
Deductions” has the meaning specified in Regulations Sections 1.704-2(b)(1) and
1.704-2(c).
(vi)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Regulations Section 1.704-2(j). “Partner
Nonrecourse Deductions” has the meaning specified in Regulations Section
1.704-2(i)(2).
(vii)    Any special allocations of income or gain pursuant to Section
5.1(b)(ii) or Section 5.1(b)(iii) hereof shall be taken into account in
computing subsequent allocations pursuant to Section 5.1(a) and this Section
5.1(b)(viii), so that the net amount of any items so allocated and all other
items allocated to each Partner shall, to the extent possible, be equal to the
net amount that would have been allocated to each Partner if such allocations
pursuant to Section 5.1(b)(ii) or Section 5.1(b)(iii) had not occurred.
(viii)    Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as the result of a
distribution to a Partner in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Partners in accordance with their respective
interests in the Partnership in the event that Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Partner(s) to whom such distribution
was made in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
(ix)    Excess Nonrecourse Liabilities. The Partnership shall allocate
“nonrecourse liabilities” (within the meaning of Regulations Section
1.752-1(a)(2)) of the Partnership that are secured by multiple Properties under
any reasonable method chosen by the General Partner in accordance with
Regulations Section 1.752-3(a)(3) and (b). For purposes of determining a
Partner’s proportional share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), each
Partner’s respective interest in Partnership profits shall be equal to the
relative Net Asset Value of the Partners’ Partnership Units, except as otherwise
determined by the General Partner.
(c)    Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.
(d)    Definition of Profit and Loss. “Profit” and “Loss” and any items of
income, gain, expense, or loss referred to in this Agreement shall be determined
in accordance with the accounting method used by the Partnership for U.S.
federal income tax purposes with the following adjustments: (i) all items of
income, gain, loss or deduction allocated pursuant to Sections 5.1(b)(i) through
(iii) shall not be taken into account in computing such taxable income or loss;
(ii) any income of the Partnership that is exempt from U.S. federal income
taxation and not otherwise taken into account in computing Profit and Loss shall
be added to such taxable income or loss; (iii) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
any depreciation, amortization, gain or loss resulting from a disposition of
such asset shall be calculated with reference to such Carrying Value; (iv) upon
an adjustment to the Carrying Value of any asset pursuant to the definition of
Carrying Value (other than an adjustment in respect of depreciation,
amortization or cost recovery deductions), the amount of the adjustment shall be
included as gain or loss in computing such taxable income or loss; (v) if the
Carrying Value of any asset differs from its adjusted tax basis for U.S. federal
income tax purposes, the amount of depreciation, amortization or cost recovery
deductions with respect to such asset for purposes of Profit and Loss shall be
an amount which bears the same ratio to such Carrying Value as the U.S. federal
income tax depreciation, amortization or other cost recovery deductions bears to
such adjusted tax basis (provided that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the
Partners may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profit and Loss;
and (vi) except for items in (i) above, any expenditures of the Partnership not
deductible in computing taxable income or loss, not properly capitalizable and
not otherwise taken into account in computing Profit and Loss pursuant to this
definition shall be treated as deductible items.
(e)    Tax Allocations.
(i)    All items of income, gain, loss, deduction and credit of the Partnership
shall be allocated among the Partners for federal, state and local income tax
purposes consistent with the manner that the corresponding constituent items of
Profit and Loss shall be allocated among the Partners pursuant to this
Partnership Agreement in the manner determined by the General Partner, except as
may otherwise be provided herein or by the Code. Notwithstanding the foregoing,
the General Partner may make such allocations as it deems reasonably necessary
to give economic effect to the provisions of this Agreement, taking into account
facts and circumstances as the General Partner deems reasonably necessary for
this purpose.
(ii)    Section 704(c) Allocations. Notwithstanding Section 6.1(f)(i) hereof,
for income tax purposes under the Code and the Regulations, each Partnership
item of income, gain, loss and deduction (collectively, “Tax Items”) with
respect to Property that is contributed to the Partnership with an initial
Carrying Value that varies from its basis in the hands of the contributing
Partner immediately preceding the date of contribution shall be allocated among
the Partners for income tax purposes pursuant to Regulations promulgated under
Code Section 704(c) so as to take into account such variation under any method
approved under Code Section 704(c) and the applicable Regulations as chosen by
the General Partner. In the event that the Carrying Value of any Partnership
asset is adjusted to equal its respective fair market value, subsequent
allocations of Tax Items with respect to such asset shall take account of the
variation, if any, between the adjusted basis of such asset and its Carrying
Value in the same manner as under Code Section 704(c) and the applicable
Regulations and using the method chosen by the General Partner. Allocations
pursuant to this Section 6.1(e)(ii) are solely for purposes of federal, state
and local income taxes and shall not affect, or in any way be taken into account
in computing, any Partner’s Capital Account or share of Profit, Loss, or any
other items or distributions pursuant to any provision of this Agreement.
(f)    Curative Allocations. The allocations set forth in Section 5.1(b) of this
Agreement (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. The General Partner is authorized to offset all
Regulatory Allocations either with other Regulatory Allocations or with special
allocations of other items of Partnership income, gain, loss or deduction
pursuant to this Section 5.1(f). Therefore, notwithstanding any other provision
of this Section 5.1 (other than the Regulatory Allocations), the General Partner
shall make such offsetting special allocations of Partnership income, gain, loss
or deduction in whatever manner it deems appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account is, to the
extent possible, equal to the Capital Account balance such Partner would have
had if the Regulatory Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to Sections 5.1(a).
(g)    Disregarded Entity. Notwithstanding anything in this Agreement to the
contrary, for so long as the Partnership is treated as a disregarded entity for
federal and applicable state and local income tax purposes, the provisions of
Sections 5.1 (Allocation of Profit and Loss), 10.5 (Tax Elections; Special Basis
Adjustments) and 11.3 (Deemed Contribution and Distribution) shall not apply.

5.2.    Distribution of Cash.
(a)    The Partnership shall distribute cash on a quarterly (or, at the election
of the General Partner, more or less frequent) basis, in an amount determined by
the General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such quarter (or other
distribution period) in accordance with Section 5.2(b). The Partnership shall be
deemed to have distributed cash to the Initial Limited Partner in an amount
equal to the Deemed Reinvested Amount, and the Initial Limited Partner shall be
deemed to have made Capital Contributions to the Partnership in the amount of
the Deemed Reinvested Amount in return for a number of Partnership Units, of the
same Class designation as the issued REIT Shares, determined by dividing the
Deemed Reinvested Amount by the Net Asset Value of such Partnership Units on the
applicable Partnership Record Date.
(b)    Except for distributions pursuant to Sections 5.8 in connection with the
dissolution and liquidation of the Partnership, 5.2(c), 5.2(d), 5.3 and 5.4, all
distributions of cash (including any deemed distributions pursuant to Section
5.2(a)) shall be made to the Partners in amounts proportionate to the aggregate
Net Asset Value of the Partnership Units held by the respective Partners on the
Partnership Record Date, except that the amount distributed per Partnership Unit
of any Class may differ from the amount per Partnership Unit of another Class on
account of expenses allocable to a specific Class as determined by the General
Partner in good faith, including without limitation any selling commissions or
ongoing servicing fees payable by the Partnership or any of its subsidiaries to
broker-dealers with respect to any particular Class of Partnership Units on
account of such broker-dealers’ sales or servicing of Partnership Units of such
Class.
(c)    To the extent the Partnership is required by law to withhold or to make
tax payments (including interest and penalties thereon) on behalf of or with
respect to any Partner (“Tax Advances”), the General Partner may withhold such
amounts and make such tax payments as so required. All Tax Advances made on
behalf of a Partner shall, at the option of the General Partner, (i) be promptly
paid to the Partnership by the Partner on whose behalf such Tax Advances were
made or (ii) be repaid by reducing the amount of the current or next succeeding
distribution or distributions which would otherwise have been made to such
Partner or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Partner. Whenever
the General Partner selects the option set forth in clause (ii) of the
immediately preceding sentence for repayment of a Tax Advance by a Partner, for
all other purposes of this Partnership Agreement such Partner shall be treated
as having received all distributions unreduced by the amount of such Tax
Advance. Each Partner hereby agrees to indemnify and hold harmless the
Partnership, the General Partner, the Initial Limited Partner and any member or
officer of the Initial Limited Partner from and against any liability with
respect to Tax Advances required on behalf of or with respect to such Partner.
Each Partner shall furnish the General Partner with such information, forms and
certifications as it may require and as are necessary to comply with the
regulations governing the obligations of withholding tax agents, as well as such
information, forms and certifications as are necessary with respect to any
withholding taxes imposed by countries other than the United States and
represents and warrants that the information and forms furnished by it shall be
true and accurate in all respects. The amount of any taxes paid by or withheld
from receipts of the Partnership (or any investment in which the Partnership
invests that is treated as a flow-through entity for U.S. federal income tax
purposes) allocable to a Partner from an Investment shall be deemed to have been
distributed to each Partner to the extent that the payment or withholding of
such taxes reduced distribution proceeds otherwise distributable to such Partner
as provided herein.
(d)    In no event may a Partner receive a distribution of cash with respect to
a Partnership Unit if such Partner is entitled to receive a cash distribution as
the holder of record of a REIT Share for which all or part of such Partnership
Unit has been or will be exchanged.

5.3.    REIT Distribution Requirements. The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the Initial Limited Partner to make stockholder
distributions that will allow the Initial Limited Partner to (i) meet its
distribution requirement for qualification as a REIT as set forth in Section 857
of the Code and (ii) avoid any federal income or excise tax liability imposed by
the Code.

5.4.    No Right to Distributions in Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.

5.5.    Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Article 5, no Partner shall have the right to receive and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.

5.6.    Amendments to Reflect Additional Partnership Units. In the event that
the Partnership issues additional Partnership Units pursuant to the provisions
of Article 4 hereof, the General Partner is hereby authorized, without the
Consent of any other Partner, to make such revisions to this Article 5 and other
provisions of this Agreement as it determines are necessary or desirable to
reflect the issuance of such additional Partnership Units, including, without
limitation, making preferential distributions and allocations to Holders of
certain Classes of Partnership Units.

5.7.    Restricted Distributions. Notwithstanding any provision to the contrary
contained in this Agreement, neither the Partnership nor the General Partner, on
behalf of the Partnership, shall make a distribution to any Holder if such
distribution would violate the Act or other applicable law.

5.8.    Distributions Upon Liquidation. Immediately before liquidation of the
Partnership, Class A Units will automatically convert to Class M-I Units at the
Class A Conversion Rate, Class A-I Units will automatically convert to Class M-I
Units at the Class A-I Conversion Rate, Class M Units will automatically convert
to Class M-I Units at the Class M Conversion Rate and Class D Units will
automatically convert to Class M-I Units at the Class D Conversion Rate. Upon
liquidation of the Partnership, after payment of, or adequate provision for,
debts and obligations of the Partnership, including any Partner loans, and after
payment of any accrued Advisory Fees, any remaining assets of the Partnership
shall be distributed to each holder of Class M-I Units, ratably with each other
holder of Class M-I Units, which will include all converted Class A Units, Class
A-I Units, Class M Units and Class D Units, in such proportion as the number of
outstanding Class M-I Units held by such holder bears to the total number of
outstanding Class M-I Units then outstanding.
Notwithstanding any other provision of this Agreement, the amount by which the
value, as determined in good faith by the General Partner, of any property other
than cash to be distributed in kind to the Partners exceeds or is less than the
Carrying Value of such property shall, to the extent not otherwise recognized by
the Partnership, be taken into account in computing Profit and Loss of the
Partnership for purposes of crediting or charging the Capital Accounts of, and
distributing proceeds to, the Partners, pursuant to this Agreement.
To the extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.

5.9.    Substantial Economic Effect. It is the intent of the Partners that the
allocations under Sections 5.1(a), 5.1(b) and 5.1(f) (as and when applicable)
have substantial economic effect (or be consistent with the Partners’ interests
in the Partnership in the case of the allocation of losses attributable to
nonrecourse debt) within the meaning of Section 704(b) of the Code as
interpreted by the Regulations promulgated pursuant thereto. Article 5 and other
relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent.

5.10.    Reinvestment. Subject to legal, tax, regulatory or other similar
considerations, each Limited Partner holding Partnership Units agrees to
participate in the reinvestment program of distributions to the holders of
Partnership Units (the “DRIP” and any participating Limited Partner, a “DRIP
Participant”) unless otherwise agreed with the General Partner in writing. The
following provisions shall apply to the DRIP and any Limited Partner’s
participation therein:
(a)    Subject to Section 5.10(b)(v), the General Partner shall, on behalf of
each DRIP Participant, pay to the Initial Limited Partner all distributions to
be made to such DRIP Participant with respect to its Partnership Units in
exchange for such DRIP Participant being issued REIT Shares of the same Class of
Partnership Units held by such DRIP Participant with respect to which such
distribution is being made. REIT Shares issued pursuant to the DRIP shall be
purchased at the applicable Net Asset Value Per REIT Share on the date that the
distribution is payable.
(b)    In connection with this Section 5.10, each Limited Partner agrees and
acknowledges as follows:
(i)    The Partnership has designated the General Partner to administer the DRIP
and act as agent for the DRIP Participants. The General Partner shall credit
distributions to DRIP Participants and shall reinvest such distributions in REIT
Shares of the same Class as the Partnership Units held by such DRIP Participant
with respect to which such distribution is made.
(ii)    A DRIP Participant shall remain in the DRIP until such DRIP Participant
withdraws from the DRIP in accordance with Section 5.10(b)(v) or the General
Partner terminates or suspends the DRIP.
(iii)    A DRIP Participant shall, on the date that the distribution is payable,
be deemed to have received a cash distribution from the Partnership and paid to
the Initial Limited Partner the entire amount of such cash distribution that
otherwise would have been received by such DRIP Participant in such
distribution, in exchange for the Initial Limited Partner’s issuance of REIT
Shares to such DRIP Participant (at the then-current Net Asset Value Per REIT
Share). No interest shall be paid on cash distributions pending reinvestment in
REIT Shares under the terms of the DRIP.
(iv)    No DRIP Participant shall have any authorization or power to direct the
time or price at which REIT Shares shall be purchased. The total amount to be
invested shall depend on the amount of any distributions paid on the number of
Partnership Units owned by the DRIP Participant, as well as any withholding
taxes paid on behalf of such DRIP Participant.
(v)    DRIP Participants may elect to withdraw from the DRIP with respect to the
Partnership Units held in their account in the DRIP by providing 10 days’ prior
written notice of such election to withdraw in a form acceptable to the General
Partner and such election to withdraw shall be effective until rescinded by
providing written notice of an election to reinstate participation in the DRIP
in a form acceptable to the General Partner. Such written notice of such
election to withdraw or be reinstated, as the case may be, must be received by
the General Partner prior to the last day of the quarter in order for a
Participant’s termination to be effective for such quarter (i.e., a timely
termination notice will be effective as of the last day of the quarter in which
it is timely received and will not affect participation in the DRIP for any
prior quarter). Any transfer of Partnership Units by a DRIP Participant to a
non-DRIP Participant will terminate participation in the DRIP with respect to
the transferred Partnership Units. If a DRIP Participant requests that the
Company repurchase all or any portion of the DRIP Participant’s Partnership
Units, the DRIP Participant’s participation in the DRIP with respect to the DRIP
Participant’s Partnership Units for which repurchase was requested but that were
not repurchased will be terminated. If a DRIP Participant terminates DRIP
participation, the Initial Limited Partner may, at its option, ensure that the
terminating DRIP Participant’s account will reflect the whole number of REIT
Shares in such DRIP Participant’s account and provide a check or other
instrument of payment for the cash value of any fractional REIT Share in such
account. Upon termination of DRIP participation for any reason, future
distributions will be distributed to the Investor in cash.
(c)    This Section 5.10 shall not apply to any distributions to the General
Partner or Initial Limited Partner made pursuant to Section 5.2(a).

ARTICLE 6    

RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER

6.1.    Management of the Partnership.
(a)    Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement and without limiting
any powers of the Advisor pursuant to the Advisory Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:
(i)    to acquire, purchase, own, operate, lease and dispose of any Property;
(ii)    to construct buildings and make other improvements on the properties
owned or leased by the Partnership;
(iii)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any Class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(iv)    to borrow or lend money for the Partnership, issue or receive evidences
of indebtedness in connection therewith, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such indebtedness, and secure such indebtedness by mortgage, deed of trust,
pledge or other lien on the Partnership’s assets;
(v)    to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner, Initial Limited Partner or their respective Affiliates as set
forth in this Agreement;
(vi)    to guarantee or become a co-maker of indebtedness of the General
Partner, Initial Limited Partner or any Subsidiary thereof, refinance, increase
the amount of, modify, amend or change the terms of, or extend the time for the
payment of, any such guarantee or indebtedness, and secure such guarantee or
indebtedness by mortgage, deed of trust, pledge or other lien on the
Partnership’s assets;
(vii)    to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Initial Limited
Partner, the Partnership or any Subsidiary of any of the foregoing, to third
parties or to the General Partner or Initial Limited Partner as set forth in
this Agreement;
(viii)    to lease all or any portion of any of the Partnership’s assets,
whether or not any portion of the Partnership’s assets so leased are to be
occupied by the lessee, or, in turn, subleased in whole or in part to others,
for such consideration and on such terms as the General Partner may determine;
(ix)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation, including in all such legal proceedings,
administrative proceedings, arbitrations or other forms of dispute resolutions,
with respect to the Partners, the Partnership, or the Partnership’s assets;
(x)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business, including
the registration of any Class or series of the Partnership Units under the
Securities Act or Exchange Act, and the listing of any debt securities of the
Partnership on any securities exchange or trading forum;
(xi)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(xii)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as the General
Partner shall determine from time to time;
(xiii)    to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;
(xiv)    to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such remuneration
as the General Partner may deem reasonable and proper;
(xv)    to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;
(xvi)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;
(xvii)    to maintain accurate accounting records and to file all federal, state
and local income tax returns on behalf of the Partnership;
(xviii)    to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;
(xix)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that the General Partner deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to, its
Subsidiaries and any other Person in which it has an equity interest from time
to time);
(xx)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
(xxi)    to merge, consolidate or combine the Partnership with or into another
Person;
(xxii)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code;
(xxiii)    the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership, or any other Person in which the Partnership has a direct or
indirect interest pursuant to contractual or other arrangements; and
(xxiv)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the Initial
Limited Partner at all times to qualify as a REIT unless the Initial Limited
Partner voluntarily terminates its REIT status) and to possess and enjoy all of
the rights and powers of a general partner as provided by the Act.
(b)    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
(c)    Each of the Limited Partners agrees that the General Partner is
authorized to execute and deliver any affidavit, agreement, certificate,
consent, instrument, notice, power of attorney, waiver or other writing or
document in the name and on behalf of the Partnership and to otherwise exercise
any power of the General Partner under this Agreement and the Act on behalf of
the Partnership without any further act, approval or vote of the Partners or any
other Persons, notwithstanding any other provision of the Act or any applicable
law, rule or regulation and, in the absence of any specific corporate action on
the part of the General Partner to the contrary, the taking of any action or the
execution of any such document or writing by an officer of the General Partner,
in the name and on behalf of the General Partner, in its capacity as the general
partner of the Partnership, shall conclusively evidence (1) the approval thereof
by the General Partner, in its capacity as the general partner of the
Partnership, (2) the General Partner’s determination that such action, document
or writing is necessary, advisable, appropriate, desirable or prudent to conduct
the business and affairs of the Partnership, exercise the powers of the
Partnership under this Agreement and the Act or effectuate the purposes of the
Partnership, or any other determination by the General Partner required by this
Agreement in connection with the taking of such action or execution of such
document in writing, and (3) the authority of such officer with respect thereto.
(d)    At all times from and after the date hereof, the General Partner may
cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, determines from time to time.
(e)    In exercising its authority under this Agreement, the General Partner
may, but shall be under no obligation to, take into account the tax consequences
to any Partner of any action taken (or not taken) by it, but shall be obligated
to take such action as is necessary to ensure satisfaction of the REIT
Requirements with respect to the Initial Limited Partner. To the fullest extent
permitted by law, the General Partner and the Partnership shall not have
liability to a Limited Partner under any circumstances as a result of any income
tax liability incurred by such Limited Partner as a result of an action (or
inaction) by the General Partner pursuant to its authority under this Agreement.
Notwithstanding the foregoing, in connection with the acquisition of properties
from Persons to whom the Partnership issues Partnership Interests as part of the
purchase price, in order to preserve such Persons’ tax deferral, the Partnership
may contractually agree not to sell or otherwise transfer the properties for a
specified period of time, or in some instances, not to sell or otherwise
transfer the properties without compensating the sellers of the properties for
their loss of the tax deferral.

6.2.    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder to any Person, and may appoint,
employ, contract or otherwise deal with any Person for the transaction of the
business of the Partnership, which Person (which may include the Advisor) may,
under supervision of the General Partner, perform any acts or services for the
Partnership as the General Partner may approve. The General Partner is expressly
authorized on behalf of the Partnership to cause the Partnership to enter into
the Advisory Agreement.

6.3.    Indemnification and Exculpation of Indemnitees.
(a)    To the fullest extent permitted by law, the Partnership shall indemnify
and hereby agrees to indemnify and hold harmless an Indemnitee from and against
any and all losses, claims, damages, liabilities, joint or several, costs and
expenses (including reasonable legal fees and expenses), judgments, fines,
settlements, penalties and other amounts arising from any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, of any nature whatsoever, known or unknown, liquidated or
unliquidated, that are incurred by any Indemnitee and that relate to the
operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established that: (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and
constituted willful misconduct or gross negligence; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or (iii)
in the case of any criminal proceeding, the Indemnitee had reasonable cause to
believe that the act or omission was unlawful. The termination of any proceeding
by settlement, judgment, order or upon a plea of nolo contendere or its
equivalent shall not, of itself, create a presumption that an Indemnitee did not
act in good faith and in a manner that the Indemnitee believed to be in or not
opposed to the best interests of the Partnership or that the Indemnitee’s
conduct constituted fraud, willful misconduct, gross negligence, a material
breach of this Agreement, a breach of its fiduciary duty or, with respect to any
criminal action or proceeding, an Indemnitee had no reasonable cause to believe
his conduct was unlawful. Any indemnification pursuant to this Section 6.3 shall
be made only out of the assets of the Partnership.
(b)    Without limitation, the foregoing indemnity shall extend to any liability
of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 6.3
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 6.3 that the Partnership
indemnify each Indemnitee to the fullest extent permitted by law and this
Agreement. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 6.3.
(c)    The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
(d)    The indemnification provided by this Section 6.3 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.
(e)    The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
(f)    For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.3; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.
(g)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(h)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.3 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement and the Articles of
Incorporation.
(i)    The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 6.3 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 6.3 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
(j)    It is the intent of the parties that any amounts paid by the Partnership
to the General Partner pursuant to this Section 6.3 shall be treated as
“guaranteed payments” within the meaning of Code Section 707(c) and shall not be
treated as distributions for purposes of computing the Partners’ Capital
Accounts.

6.4.    Liability and Obligations of the General Partner.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission not amounting to willful misconduct or
gross negligence. The General Partner shall not be in breach of any duty that
the General Partner may owe to the Limited Partners or the Partnership or any
other Persons under this Agreement or of any duty stated or implied by law or
equity provided the General Partner, acting in good faith, abides by the terms
of this Agreement.
(b)    The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself, the Initial Limited Partner and the
stockholders of the Initial Limited Partner, and that the General Partner is not
under any obligation to consider the separate interests of the Limited Partners
other than the Initial Limited Partner (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of some, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions; provided, however, that the General Partner
shall be obligated to take or refrain from taking such actions as necessary to
ensure that the Initial Limited Partner is able to maintain its status as a
REIT. In the event of a conflict between the interests of the Initial Limited
Partner and its stockholders on one hand and the other Limited Partners on the
other, the General Partner shall endeavor in good faith to resolve the conflict
in a manner not adverse to either the Initial Limited Partner or its
stockholders or the other Limited Partners; provided, however, that for so long
as the Initial Limited Partner directly owns a majority interest in the
Partnership, any such conflict that the General Partner, in its sole and
absolute discretion, determines cannot be resolved in a manner not adverse to
either the Initial Limited Partner or it stockholders or the other Limited
Partners shall be resolved in favor of the Initial Limited Partner and its
stockholders. The General Partner shall not be liable for monetary damages for
losses sustained, liabilities incurred, or benefits not derived by Limited
Partners in connection with such decisions, provided that the General Partner
has acted in good faith.
(c)    Subject to its obligations and duties as General Partner set forth in
Section 6.1 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
(d)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Initial Limited Partner to
continue to qualify as a REIT or the Partnership to be taxed as a partnership,
(ii) to prevent the Initial Limited Partner from incurring any taxes under
Section 857, Section 4981, or any other provision of the Code, (iii) to ensure
that the Partnership will not be classified as a “publicly traded partnership”
under section 7704 of the Code, (iv) for the Initial Limited Partner to
otherwise satisfy the REIT Requirements or the Partnership to satisfy the
“qualifying income” requirement of Code Section 7704(c), or (v) for any
Affiliate to continue to qualify as a “qualified REIT subsidiary” within the
meaning of Code Section 856(i)(2), is expressly authorized under this Agreement
and is deemed approved by all of the Limited Partners (including, without
limitation, making prepayments on loans and borrowing money to permit the
Partnership to make distributions to the Partners in such amounts as will permit
the Initial Limited Partner to prevent the imposition of any federal income tax
on the Initial Limited Partner (including, for this purpose, any excise tax
pursuant to Code Section 4981), to make distributions to its stockholders and
payments to any taxing authority sufficient to permit the Initial Limited
Partner to maintain REIT status or otherwise to satisfy the REIT Requirements).
(e)    Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.
(f)    To the extent that, at law or in equity, the General Partner has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Limited Partners, the General Partner shall not be liable to the
Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities of the General
Partner under the Act or otherwise existing at law or in equity to the
Partnership or its partners, are agreed by the Partners to replace such other
duties and liabilities of such General Partner.
(g)    To the fullest extent permitted by law and notwithstanding any other
provision of this Agreement or in any agreement contemplated herein or
applicable provisions of law or equity or otherwise, whenever in this Agreement
the General Partner or the Liquidator is permitted or required to make a
decision (i) in its “sole and absolute discretion,” “sole discretion” or
“discretion” or under a grant of similar authority or latitude, the General
Partner and the Liquidator, as applicable, shall be entitled to consider only
such interests and factors as it desires, including its own interests, and shall
have no duty or obligation to give any consideration to any interest or factors
affecting the Partnership or the Partners or any of them, or (ii) in its “good
faith” or under another expressed standard, the General Partner shall act under
such express standard and shall not be subject to any other or different
standards. If any question should arise with respect to the operation of the
Partnership, which is not otherwise specifically provided for in this Agreement
or the Act, or with respect to the interpretation of this Agreement, the General
Partner is hereby authorized to make a final determination with respect to any
such question and to interpret this Agreement in such a manner as it shall deem,
in its sole discretion, to be fair and equitable, and its determination and
interpretations so made shall be final and binding on all parties. The General
Partner’s “sole and absolute discretion,” “sole discretion” and “discretion”
under this Agreement shall be exercised consistently with the General Partner’s
fiduciary duties and obligation under the implied contractual covenant of good
faith and fair dealing under the Act.
(h)    Notwithstanding anything to the contrary in this agreement, it is
understood and/or agreed that the term “good faith” as used in this agreement
shall, in each case, mean “subjective good faith” as understood and interpreted
under Delaware law; provided, however, that for the avoidance of doubt, any
resolution of a conflict of interest between the Initial Limited Partner or the
interests of stockholders of the Initial Limited Partner, on the one hand, and
the Partnership or any Limited Partner on the other hand, in a manner favorable
to the Initial Limited Partner or the interests of the stockholders of the
Initial Limited Partner shall not be deemed a violation of such “subjective good
faith” standard.

6.5.    Reimbursement of General Partner and Initial Limited Partner.
(a)    Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
(b)    The General Partner and Initial Limited Partner, as applicable, shall be
reimbursed on a monthly basis, or such other basis as the General Partner may
determine in its sole and absolute discretion, for all Administrative Expenses
incurred by the General Partner or the Initial Limited Partner, as applicable.

6.6.    Outside Activities.
(a)    Subject to Section 6.7 hereof, the Articles of Incorporation and any
agreements entered into by the General Partner, Initial Limited Partner or an
Affiliate of either with the Partnership or any of its Subsidiaries, any
officer, director, employee, agent, trustee, Affiliate or stockholder of the
General Partner or the Initial Limited Partner shall be entitled to and may
have, directly or indirectly, business interests and engage in business
activities in addition to those relating to the Partnership, including business
interests and activities substantially similar or identical to those of the
Partnership. Neither the Partnership nor any of the Limited Partners shall have
any rights by virtue of this Agreement in any such business ventures, interests
or activities. None of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any such business ventures, interests or activities, and neither the
General Partner nor the Initial Limited Partner shall have any obligation
pursuant to this Agreement to communicate or offer any opportunities or interest
in any such business ventures, interests and activities to the Partnership or
any Limited Partner, even if such opportunity is of a character which, if
presented to the Partnership or any Limited Partner, could be taken by such
Person, even if it may raise a conflict of interest with the Limited Partners or
the Partnership. Neither the General Partner nor the Initial Limited Partner
will be liable for breach of any fiduciary or other duty by reason of the fact
that such party pursues or acquires for, or directs such opportunity or interest
to another Person or does not communicate or offer such opportunity or interest
to the Partnership.
(b)    No Limited Partner shall, by reason of being a Limited Partner in the
Partnership, have any right to participate in any manner in any profits or
income earned or derived by or accruing to the General Partner or the Initial
Limited Partner and their respective Affiliates, or the respective members,
partners, officers, directors, employees, stockholders, agents or
representatives thereof from the conduct of any business other than the business
of the Partnership or from any transaction in instruments effected by the
General Partner, the Initial Limited Partner or their Affiliates or the
respective members, partners, stockholders, officers, directors, employees or
agents thereof for any account other than that of the Partnership.

6.7.    Transactions With Affiliates.
(a)    Any Affiliate of the General Partner, Initial Limited Partner or the
Advisor may be employed or retained by the Partnership and may otherwise deal
with the Partnership (whether as a buyer, lessor, lessee, manager, furnisher of
goods or services, broker, agent, lender or otherwise) and may receive from the
Partnership any compensation, price, or other payment therefor which the General
Partner determines to be fair and reasonable.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant, and in which any of its Affiliates may or may not be a
participant, upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement, applicable law, the Articles
of Incorporation and the REIT status of the Initial Limited Partner.
(d)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are, in the General Partner’s sole
discretion, on terms that are fair and reasonable to the Partnership and in
compliance with the Articles of Incorporation.

6.8.    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

6.9.    Other Matters Concerning the General Partner.
(a)    The General Partner may rely in good faith and shall be protected from
liability to the Partnership and the Partners in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties.
(b)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
the General Partner shall be protected from liability to the Partnership and the
Limited Partners for any act taken or omitted to be taken in good faith reliance
upon the opinion of such Persons as to matters that the General Partner
reasonably believes to be within such Person’s professional or expert
competence.

6.10.    No Duplication of Fees or Expenses. The Partnership may not incur or be
responsible for any fee or expense (in connection with an Offering or otherwise)
that would be duplicative of fees and expenses paid by the General Partner or
Initial Limited Partner.

6.11.    Reliance by Third Parties. Notwithstanding anything to the contrary in
this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner has full power and authority, without the
consent or approval of any other Partner, or Person, to encumber, sell or
otherwise use in any manner any and all assets of the Partnership and to enter
into any contracts on behalf of the Partnership, and take any and all actions on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives, to the fullest
extent permitted by law, any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing. In no event shall any
Person dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expediency of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (iii) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

6.12.    Repurchases and Exchanges of REIT Shares.
(a)    Repurchases. If the Initial Limited Partner repurchases any REIT Shares
(other than REIT Shares repurchased with proceeds received from the issuance of
other REIT Shares), then the General Partner may cause the Partnership to
purchase from the Initial Limited Partner a number of Partnership Units, having
the same Class designation as the redeemed REIT Shares, with an aggregate Net
Asset Value equal to the aggregate gross amount paid for such repurchased REIT
Shares.
(b)    Exchanges. If the Initial Limited Partner exchanges any REIT Shares of
any Class (“Exchanged REIT Shares”) for, or converts any REIT Shares of any
Class to, REIT Shares of a different Class (“Received REIT Shares”), then the
General Partner shall, and shall cause the Partnership to, exchange or convert
Partnership Units (with an aggregate Net Asset Value equal to the aggregate Net
Asset Value of such Exchanged REIT Shares) having the same Class designation as
the Exchanged REIT Shares, for Partnership Units (with an aggregate Net Asset
Value equal to the aggregate Net Asset Value of such Received REIT Shares)
having the same Class designation as the Received REIT Shares on the same terms
that the General Partner exchanged or converted the Exchanged REIT Shares.

ARTICLE 7    

CHANGES IN GENERAL PARTNER AND INITIAL LIMITED PARTNER

7.1.    Transfer of the General Partner’s Partnership Interest.
(a)    Except as provided in, or in connection with a transaction contemplated
by Section 7.1(b), (c) or 7.4, the General Partner shall not transfer all or any
portion of its General Partnership Interest or withdraw as General Partner
without the consent of Limited Partners holding more than 50% of the Percentage
Interests.
(b)    Except as otherwise provided in Section 6.4(b), this Section 7.1 or
Section 7.4 hereof, the General Partner shall not engage in any merger,
consolidation or other combination with or into another Person or sale of all or
substantially all of its assets, (other than in connection with a change in the
General Partner’s state of incorporation or organizational form) in each case
which results in a change of control of the General Partner (a “Termination
Transaction”), unless the consent of Limited Partners holding more than 50% of
the Percentage Interests of the Limited Partners is obtained.
(c)    Notwithstanding Section 7.1(a), a General Partner may transfer all or any
portion of its General Partnership Interest to (A) a wholly owned Subsidiary of
such General Partner, (B) the Initial Limited Partner, or (C) any Person that is
the owner of all of the ownership interests of such General Partner, and
following a transfer of all of its General Partnership Interest, may withdraw as
General Partner.

7.2.    Admission of a Substitute or Additional General Partner. A Person shall
be admitted as a substitute or additional General Partner of the Partnership
only if the following terms and conditions are satisfied:
(a)    the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.5 in connection with such admission
shall have been performed;
(b)    if the Person to be admitted as a substitute or additional General
Partner is a corporation, partnership, limited liability company or other legal
entity, it shall have provided the Partnership with evidence satisfactory to
counsel for the Partnership of such Person’s authority to become a General
Partner and to be bound by the terms and provisions of this Agreement; and
(c)    the Partnership has reasonably determined, based upon the advice of
counsel to the Partnership, that (x) the admission of the person to be admitted
as a substitute or additional General Partner is in conformity with the Act and
(y) none of the actions taken in connection with the admission of such Person as
a substitute or additional General Partner will cause (i) the Partnership to be
classified other than as a partnership for federal tax purposes, or (ii) the
loss of any Limited Partner’s limited liability.

7.3.    Removal of a General Partner. The General Partner may not be removed by
the Partners, with or without cause, except with the consent of the General
Partner.

7.4.    Restriction on Termination Transactions.
(a)    Neither the Initial Limited Partner nor the General Partner shall engage
in, or cause or permit, a Termination Transaction, unless:
(i)    The consent of Limited Partners holding more than 50% of the Percentage
Interests of the Limited Partners is obtained;
(ii)    as a result of such Termination Transaction all Limited Partners (other
than the Initial Limited Partner and the General Partner) will receive for each
Partnership Unit of each Class an amount of cash, securities, or other property
equal to the greatest amount of cash, securities or other property paid in the
Termination Transaction to a holder of one Unit Equivalent having the same Class
designation as that Partnership Unit in consideration of such Unit Equivalent;
provided that if, in connection with the Transaction, a purchase, tender or
exchange offer (“Offer”) shall have been made to and accepted by the holders of
more than 50% of the outstanding REIT Shares, each holder of Partnership Units
shall be given the option to exchange its Partnership Units for the greatest
amount of cash, securities, or other property which a Limited Partner holding
Partnership Units would have received had it (1) exercised its Redemption Right
and (2) sold, tendered or exchanged pursuant to the Offer the REIT Shares
received upon exercise of the Redemption Right immediately prior to the
expiration of the Offer; or
(iii)    the Initial Limited Partner is the surviving entity in the Termination
Transaction and either (A) the holders of REIT Shares do not receive cash,
securities, or other property in the Transaction or (B) all Limited Partners
receive in exchange for their Partnership Units of each Class, an amount of
cash, securities, or other property (expressed as an amount per Unit Equivalent)
that is no less than the greatest amount of cash, securities, or other property
(expressed as an amount per Unit Equivalent) received in the Termination
Transaction by any holder of REIT Shares having the same Class designation as
the Partnership Units being exchanged.
(b)    Notwithstanding 7.4(a), Initial Limited Partner and/or the General
Partner may engage in, or cause or permit, a Transaction, if after such
Transaction (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the Initial
Limited Partner and General Partner, are contributed, directly or indirectly, to
the Partnership as a Capital Contribution in exchange for Partnership Units with
a fair market value equal to the value of the assets so contributed as
determined by the Survivor in good faith and (ii) the Survivor expressly agrees
to assume all obligations of the General Partner and Initial Limited Partner, as
appropriate, hereunder. Upon such contribution and assumption, the Survivor
shall have the right and duty to amend this Agreement as set forth in this
Section 7.4(a). The Survivor shall in good faith arrive at a new method for the
calculation of the Cash Amount and the REIT Shares Amount after any such merger
or consolidation so as to approximate the existing method for such calculation
as closely as reasonably possible. Such calculation shall take into account,
among other things, the kind and amount of securities, cash and other property
that was receivable upon such merger or consolidation by a holder of REIT Shares
of each Class or options, warrants or other rights relating thereto, and which a
holder of Partnership Units of any Class could have acquired had such
Partnership Units been exchanged immediately prior to such merger or
consolidation. The Survivor also shall in good faith modify the definition of
REIT Shares and make such amendments to Section 8.5 so as to approximate the
existing rights and obligations set forth in Section 8.5 as closely as
reasonably possible. The above provisions of this Section 7.1(c) shall similarly
apply to successive mergers or consolidations permitted hereunder.
In respect of any Termination Transaction described in the preceding paragraph,
the General Partner and Initial Limited Partner are required to use commercially
reasonable efforts to structure such transaction to avoid causing the Limited
Partners to recognize a gain for federal income tax purposes by virtue of the
occurrence of or their participation in such transaction, provided such efforts
are consistent with the exercise of the Board of Directors’ fiduciary duties to
the stockholders of the Initial Limited Partner under applicable law

ARTICLE 8    

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.1.    Management of the Partnership. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for the Partnership, nor shall they have the power to sign
for or bind the Partnership, such powers being vested solely and exclusively in
the General Partner.

8.2.    Power of Attorney.
(a)    Each Limited Partner and Assignee hereby irrevocably constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each (the “Attorney in Fact”), and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:
(1)
execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices: (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments, supplements or restatements thereof) that the Attorney in
Fact deems appropriate or necessary to form, qualify or continue the existence
or qualification of the Partnership as a limited partnership (or a partnership
in which the limited partners have limited liability to the extent provided by
applicable law) in the State of Delaware and in all other jurisdictions in which
the Partnership may conduct business or own property; (b) all instruments that
the Attorney in Fact deems appropriate or necessary to reflect any amendment,
change, modification or restatement of this Agreement duly adopted in accordance
with its terms; (c) all conveyances and other instruments or documents that the
Attorney in Fact deems appropriate or necessary to reflect the dissolution and
winding up of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; (d) all
conveyances and other instruments or documents that the Attorney in Fact deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, acceptance, withdrawal, removal or substitution of
any Partner pursuant to the terms of this Agreement or the Capital Contribution
of any Partner; and (f) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges relating
to Partnership Interests; and

(2)
execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the Attorney in Fact, to make, evidence, give,
confirm or ratify any vote, consent, approval, agreement or other action that is
made or given by the Partners hereunder or is consistent with the terms of this
Agreement.

Nothing contained herein shall be construed as authorizing the Attorney in Fact
to amend this Agreement except in accordance with Sections 5.6 and Article 11
hereof or as may be otherwise expressly provided for in this Agreement.
(b)    The foregoing power of attorney is hereby declared to be irrevocable and
a special power coupled with an interest, in recognition of the fact that each
of the Limited Partners and Assignees will be relying upon the power of the
Attorney in Fact to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
Transfer of all or any portion of such Person’s Partnership Interest and shall
extend to such Person’s heirs, successors, assigns, transferees and personal
representatives. Each such Limited Partner and Assignee hereby agrees to be
bound by any representation made by the Attorney in Fact, acting in good faith
pursuant to such power of attorney; and each such Limited Partner and Assignee
hereby waives, to the fullest extent permitted by law, any and all defenses that
may be available to contest, negate or disaffirm the action of the Attorney in
Fact, taken in good faith under such power of attorney. Each Limited Partner and
Assignee shall execute and deliver to the Attorney in Fact, within fifteen (15)
days after receipt of the Attorney in Fact’s request therefor, such further
designation, powers of attorney and other instruments as the Attorney in Fact
deems necessary to effectuate this Agreement and the purposes of the
Partnership. Notwithstanding anything else set forth in this Section 8.2, to the
fullest extent permitted by law, no Limited Partner shall incur any personal
liability for any action of the Attorney in Fact taken under such power of
attorney.

8.3.    Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

8.4.    Ownership by Limited Partner of General Partner or Affiliate. No Limited
Partner shall at any time, either directly or indirectly, own any stock or other
interest in the General Partner or in any Affiliate thereof, if such ownership
by itself or in conjunction with other stock or other interests owned by other
Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership for federal
tax purposes. The General Partner shall be entitled to make such reasonable
inquiry of the Limited Partners as is required to establish compliance by the
Limited Partners with the provisions of this Section.

8.5.    Redemption Right.
(a)    Subject to this Section 8.5 and the provisions of any agreements between
the Partnership and one or more Limited Partners with respect to Partnership
Units held by them, each Limited Partner other than the General Partner and
Initial Limited Partner, after holding any Partnership Units for a period of at
least twelve full months, shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem (a
“Redemption”) all or a portion of such Partnership Units (the “Tendered Units”)
in exchange (a “Redemption Right”) for the Cash Amount payable on, or, if
determined by the Initial Limited Partner in its sole discretion, REIT Shares
issuable on, the Specified Redemption Date. Any Redemption Right shall be
exercised pursuant to a Notice of Redemption delivered to the Partnership (with
a copy to the Initial Limited Partner) by the Limited Partner exercising the
Redemption Right (the “Tendering Party”). Within 15 days of receipt of a Notice
of Redemption, the Partnership will send to the Limited Partner submitting the
Notice of Redemption a response stating whether the Initial Limited Partner has
determined the applicable Partnership Units will be redeemed for REIT Shares or
the Cash Amount, or partially for REIT Shares and partially for a Cash Amount.
In either case, the Limited Partner shall be entitled to withdraw the Notice of
Redemption if (i) it provides notice to the Partnership that it wishes to
withdraw the request and (ii) the Partnership receives the notice no less than
two business days prior to the Specified Redemption Date.
No Limited Partner may deliver more than two Notices of Redemption during each
calendar year. A Limited Partner may not exercise the Redemption Right for less
than 1,000 Partnership Units or, if such Limited Partner holds less than 1,000
Partnership Units, all of the Partnership Units held by such Partner. The
Tendering Party shall have no right, with respect to any Partnership Units so
redeemed, to receive any distribution paid with respect to Partnership Units if
the record date for such distribution is on or after the Specified Redemption
Date.
(b)    If the Initial Limited Partner elects to redeem Tendered Units for REIT
Shares rather than cash, then the Partnership shall direct the Initial Limited
Partner to issue and deliver such REIT Shares to the Tendering Party pursuant to
the terms set forth in this Section 8.5(b), in which case, (i) the Initial
Limited Partner, acting as a distinct legal entity, shall assume directly the
obligation with respect thereto and shall satisfy the Tendering Party’s exercise
of its Redemption Right, and (ii) such transaction shall be treated, for federal
income tax purposes, as a transfer by the Tendering Party of such Tendered Units
to the Initial Limited Partner in exchange for REIT Shares. The percentage of
the Tendered Units tendered for Redemption by the Tendering Party for which the
Initial Limited Partner elects to issue REIT Shares (rather than cash) is
referred to as the “Applicable Percentage.” In making such election to acquire
Tendered Units, the Partnership shall act in a fair, equitable and reasonable
manner that neither prefers one group or class of Limited Partners over another
nor discriminates against a group or class of Limited Partners. If the
Partnership elects to redeem any number of Tendered Units for REIT Shares rather
than cash, on the Specified Redemption Date, the Tendering Party shall sell such
number of the Tendered Units to the Initial Limited Partner in exchange for a
number of REIT Shares equal to the product of the REIT Shares Amount and the
Applicable Percentage. The product of the Applicable Percentage and the REIT
Shares Amount, if applicable, shall be delivered by the Initial Limited Partner
as duly authorized, validly issued, fully paid and non-assessable REIT Shares
free of any pledge, lien, encumbrance or restriction, other than the Aggregate
Share Ownership Limit (as calculated in accordance with the Articles of
Incorporation) and other restrictions provided in the Article of Incorporation,
the bylaws of the Initial Limited Partner, the Securities Act and relevant state
securities or “blue sky” laws. Neither any Tendering Party whose Tendered Units
are acquired by the General Partner or Initial Limited Partner shall have any
right to cause or require the Initial Limited Partner or the General Partner to
register or qualify such REIT Shares with any federal or state securities agency
under the Securities Act or to list such REIT Shares on any stock exchange.
Notwithstanding the provisions of Section 8.5(a) and this Section 8.5(b), the
Tendering Parties shall have no rights under this Agreement that would otherwise
be prohibited under the Articles of Incorporation.
(c)    In connection with an exercise of Redemption Rights pursuant to this
Section 8.5, the Tendering Party shall submit the following to the Initial
Limited Partner, in addition to the Notice of Redemption:
(i)    A written affidavit, dated the same date as the Notice of Redemption, (a)
disclosing the actual and constructive ownership, as determined for purposes of
Sections 856(a)(6) and 856(h) of the Code, of REIT Shares by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption, neither the Tendering Party nor any Related Party will own
REIT Shares in excess of the Aggregate Share Ownership Limit (or, if applicable
the Excepted Holder Limit);
(ii)    A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares prior to
the closing of the Redemption on the Specified Redemption Date;
(iii)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required by Section
8.5(c)(1) or (b) after giving effect to the Redemption, neither the Tendering
Party nor any Related Party shall own REIT Shares in violation of the Aggregate
Share Ownership Limit (or, if applicable, the Excepted Holder Limit); and
(iv)    Any other documents as the Initial Limited Partner may reasonably
require.
(d)    Any Cash Amount to be paid to a Tendering Party pursuant to this Section
8.5 shall be paid on the Specified Redemption Date; provided, however, that the
General Partner may elect to cause the Specified Redemption Date to be delayed
for up to an additional 180 days to the extent required for the Initial Limited
Partner to cause additional REIT Shares to be issued to provide financing to be
used to make such payment of the Cash Amount. Notwithstanding the foregoing, the
General Partner agrees to use its best efforts to cause the closing of the
acquisition of Tendered Units hereunder to occur as quickly as reasonably
possible.
(e)    Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights to prevent, among other things, (a)
any person from owning shares in excess of the Common Share Ownership Limit, the
Aggregate Share Ownership Limit and the Excepted Holder Limit, (b) the Initial
Limited Partner from being “closely held” within the meaning of section 856(h)
of the Code, and (c) as and if deemed necessary to ensure that the Partnership
does not constitute a “publicly traded partnership” under section 7704 of the
Code. If and when the General Partner determines that imposing such restrictions
is necessary, the General Partner shall give prompt written notice thereof to
each of the Limited Partners holding Partnership Units, which notice shall be
accompanied by a copy of an opinion of counsel to the Partnership which states
that, in the opinion of such counsel, restrictions are necessary in order to
avoid, as applicable: (a) any person from owning shares in excess of the Common
Share Ownership Limit, the Aggregate Share Ownership Limit and the Excepted
Holder Limit, (b) the Initial Limited Partner from being “closely held” within
the meaning of section 856(h) of the Code, or (c) having the Partnership be
treated as a “publicly traded partnership” under section 7704 of the Code. In
addition to any other appropriate restrictions placed by the General Partner
pursuant to this Section 8.5(e), no Tendering Party shall be entitled to
consummate a Redemption if the ownership of or delivery of REIT Shares to such
Tendering Party on the Specified Redemption Date by the General Partner would
(i) cause the occurrence of any of the circumstances described in clauses (a)
through (d) of the first sentence of this Section 8.5(e), (ii) cause the Initial
Limited Partner to own, actually or constructively, 10% or more of the ownership
interests in a tenant (other than a “taxable REIT subsidiary” (as defined in
Section 856(l) of the Code)) of the Initial Limited Partner’s, the Partnership’s
or a Subsidiary’s real property, within the meaning of Section 856(d)(2)(B) of
the Code, or (iii) otherwise cause the Initial Limited Partner to fail to
qualify as a REIT under the Code, including, but not limited to, as a result of
any “eligible independent contractor” (as defined in Section 856(d)(9)(A) of the
Code) that operates a “qualified lodging facility” (as defined in Section
856(d)(9)(D) of the Code) or a “qualified health care property” (as defined in
Section 856(e)(6)(D)(i) of the Code) on behalf of a “taxable REIT subsidiary”
(as defined in Section 856(l) of the Code) failing to qualify as such. The
Initial Limited Partner, in its sole and absolute discretion, shall waive the
restriction on redemption set forth in this Section 8.5(e), provided that the
Tending Party has submitted such information, certification or affidavit as the
Initial Limited Partner may reasonably require in connection with the
application of the restrictions described in this Section 8.5(e). To the extent
any attempted Redemption or exchange for REIT Shares would be in violation of
this Section 8.5(e), it shall be null and void ab initio and such Tendering
Party shall not acquire any rights or economic interest in any Cash Amount
otherwise payable upon such Redemption or the REIT Shares otherwise issuable
upon such exchange.

8.6.    Conversion Election.
(a)    If there is a broker of record with respect to any Partnership Units,
such broker of record may elect, at any time, on behalf of the holder of such
Partnership Units, to convert such Partnership Units to any other Class of
Partnership Units by delivering written notice of such election to the General
Partner.  If there is no broker of record with respect to any Partnership Units,
the holder of such Partnership Units may elect, at any time, to convert such
Partnership Units to any other Class of Partnership Units by delivering written
notice of such election to the General Partner. Notwithstanding the foregoing,
in either case above, any request to convert any Partnership Units to Class D
Units will require the prior written approval of the General Partner.
(b)    Unless otherwise agreed in writing by the General Partner and holder of
record of the applicable Partnership Units, any conversion of Partnership Units
from one Class to another pursuant to this Section 8.6 shall become effective on
the first day of the second full calendar month following the calendar month in
which such notice was delivered to the General Partner and such Partnership
Units will convert into the chosen Class of Partnership Units using the
applicable Conversion Rate.

8.7.    Outside Activities of Limited Partners. Subject to any agreements
entered into pursuant to Section 6.7 hereof and any other agreements entered
into by a Limited Partner or any of its Affiliates with the General Partner, the
Partnership or a Subsidiary (including, without limitation, any employment
agreement), any Limited Partner (other than the Initial Limited Partner) and any
Assignee, officer, director, employee, agent, trustee, Affiliate, member or
stockholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities that are in direct or
indirect competition with the Partnership or that are enhanced by the activities
of the Partnership. Neither the Partnership nor any Partner shall have any
rights by virtue of this Agreement in any business ventures of any Limited
Partner or Assignee. Subject to such agreements, none of the Limited Partners
nor any other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any business ventures of any
other Person (other than the General Partner and the Initial Limited Partner),
and such Person shall have no obligation pursuant to this Agreement, subject to
Section 6.7 hereof and any other agreements entered into by a Limited Partner or
its Affiliates with the General Partner, the Partnership or a Subsidiary, to
offer any interest in any such business ventures to the Partnership, any Limited
Partner, or any such other Person, even if such opportunity is of a character
that, if presented to the Partnership, any Limited Partner or such other Person,
could be taken by such Person.

ARTICLE 9    

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

9.1.    Purchase for Investment.
(a)    Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of his Partnership Interest
is made as a principal for his account for investment purposes only and not with
a view to the resale or distribution of such Partnership Interest.
(b)    Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

9.2.    Restrictions on Transfer of Limited Partnership Interests.
(a)    Subject to the provisions of Section 9.2(b) and (c), no Limited Partner
may offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of his Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.
(b)    No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to Section 9.5
below) of all of its Partnership Interest pursuant to this Article 9 or pursuant
to a redemption of all of its Partnership Units pursuant to Section 8.5. Upon
the permitted Transfer or redemption of all of a Limited Partner’s Partnership
Interest, such Limited Partner shall cease to be a Limited Partner.
(c)    Notwithstanding Section 9.2(a) and subject to Sections 9.2(d), (e) and
(f) below, a Limited Partner may Transfer, without the consent of the General
Partner, all or a portion of its Partnership Interest to (i) a parent or
parent’s spouse, natural or adopted descendant or descendants, spouse of such
descendant, or brother or sister, or a trust created by such Limited Partner for
the benefit of such Limited Partner and/or any such person(s), of which trust
such Limited Partner or any such person(s) is a trustee, (ii) a corporation
controlled by a Person or Persons named in (i) above, or (iii) if the Limited
Partner is an entity, its beneficial owners.
(d)    No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, without the consent of the General Partner, which
may be withheld in its sole and absolute discretion, if, in the opinion of legal
counsel for the Partnership, such proposed Transfer would require the
registration of the Limited Partnership Interest under the Securities Act or
would otherwise violate any applicable federal or state securities or blue sky
law (including investment suitability standards).
(e)    No Transfer by a Limited Partner of its Partnership Interest, in whole or
in part, may be made to any Person without the consent of the General Partner,
which may be withheld in its sole and absolute discretion, if (i) in the opinion
of legal counsel for the Partnership, the transfer would result in the
Partnership’s being treated as an association taxable as a corporation (other
than a qualified REIT subsidiary within the meaning of Section 856(i) of the
Code and the General Partner determines such treatment would be in the best
interest of the Partnership), (ii) in the opinion of legal counsel for the
Partnership, it would adversely affect the ability of the Initial Limited
Partner to continue to qualify as a REIT or subject the Initial Limited Partner
to any additional taxes under Section 857 or Section 4981 of the Code, (iii) in
the opinion of legal counsel for the Partnership, the transfer would cause the
Partnership not to qualify for the safe harbor described in Regulations Section
1.7704-1(h) (or such other guidance subsequently published by the IRS setting
forth safe harbors under which interests will not be treated as “readily
tradable on a secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code), or (iv) such transfer is effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code.
(f)    No transfer by a Limited Partner of any Partnership Interest may be made
to a lender to the Partnership or any Person who is related (within the meaning
of Regulations Section 1.752-4(b)) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Regulations Section
1.752-1(a)(2)), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion, provided that as a condition to
such consent the lender may be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount
any Partnership Units in which a security interest is held simultaneously with
the time at which such lender would be deemed to be a Partner in the Partnership
for purposes of allocating liabilities to such lender under Section 752 of the
Code.
(g)    Any Transfer in contravention of any of the provisions of this Article 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.
(h)    Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.3.    Admission of Substitute Limited Partner.
(a)    Subject to the other provisions of this Article 9, an Assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner and upon
the satisfactory completion of the following:
(i)    The Assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof
and such other documents or instruments as the General Partner may require in
order to effect the admission of such Person as a Limited Partner.
(ii)    To the extent required, an amended Certificate evidencing the admission
of such Person as a Limited Partner shall have been signed, acknowledged and
filed for record in accordance with the Act.
(iii)    The Assignee shall have delivered a letter containing the
representation set forth in Section 9.1(a) hereof and the agreement set forth in
Section 9.1(b) hereof.
(iv)    If the Assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement.
(v)    The Assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 hereof.
(vi)    The Assignee shall have paid all legal fees and other expenses of the
Partnership, the General Partner and the Initial Limited Partner and filing and
publication costs in connection with its substitution as a Limited Partner.
(vii)    The Assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.
(b)    For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(c)    The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.

9.4.    Rights of Assignees of Partnership Interests.
(a)    Subject to the provisions of Sections 9.1 and 9.2 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.
(b)    Any Person who is the Assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Article 9 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.

9.5.    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.

9.6.    Joint Ownership of Interests. A Partnership Interest may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.

ARTICLE 10    

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.1.    Books and Records. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner and the Partnership Units held
by each such Partner, (b) a copy of the Certificate of Limited Partnership and
all Certificates of amendment thereto, (c) copies of the Partnership’s federal,
state and local income tax returns and reports, (d) copies of this Agreement and
amendments thereto and any financial statements of the Partnership for the three
most recent years and (e) all documents and information required under the Act.
Any Partner or its duly authorized representative, upon paying the costs of
collection, duplication and mailing, shall be entitled to inspect or copy such
records during ordinary business hours.

10.2.    Custody of Partnership Funds; Bank Accounts.
(a)    All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
(b)    All deposits and other funds not needed in the operation of the business
of the Partnership may be invested in any manner determined by the General
Partner in its sole discretion. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment permitted by this Section 10.2(b).

10.3.    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.4.    Annual Tax Information and Report. The General Partner will endeavor to
furnish within 120 days after the end of each fiscal year of the Partnership, to
each person who was a Limited Partner at any time during a fiscal year of the
Partnership, the tax information necessary to file such Limited Partner’s
individual tax returns as required by law.

10.5.    Tax Elections; Special Basis Adjustments.
(a)    The General Partner shall act as or appoint the “partnership
representative” within the meaning of Section 6223(a) of the Code (the
“Partnership Representative”) and the equivalent for applicable state and local
tax purposes. As Partnership Representative, the General Partner (or its
appointee) shall have the right and obligation to take all actions authorized
and required, respectively, by the Code for the Partnership Representative. The
General Partner (or its appointee) shall have the right to retain professional
assistance in respect of any audit of the Partnership by the Service and all
out-of-pocket expenses and fees incurred by the General Partner (or its
appointee) on behalf of the Partnership as Partnership Representative shall
constitute Partnership expenses.
(b)    All elections required or permitted to be made by the Partnership under
the Code or any applicable state, local or foreign tax law shall be made by the
General Partner in its sole and absolute discretion.
(c)    The Partnership Representative is authorized, but not required:
(i)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”). In the settlement agreement
with respect to any such proceedings, the Partnership Representative may
expressly state that such agreement shall bind all Partners;
(ii)    in the event that a notice of final partnership adjustment (a “Final
Adjustment”) is mailed to the Partnership Representative, to seek judicial
review of such Final Adjustment, including the filing of a petition for
readjustment with the United States Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;
(iii)    to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;
(iv)    to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and
(v)    to take any other action on behalf of the Partners or any of them in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.
The taking of any action and the incurring of any expense by the Partnership
Representative in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the
Partnership Representative and the provisions relating to indemnification of the
General Partner set forth in Section 7.3 hereof shall be fully applicable to the
Partnership Representative in its capacity as such.
In the case of the payment by the Partnership of an assessed imputed
underpayment, the Partnership Representative is authorized to allocate the
assessed amount among the Partners in a manner it deems equitable in its sole
discretion so that each Partner economically bears any taxes paid by the
Partnership allocable to such Partners.
(d)    In the event of a transfer of all or any part of the Partnership Interest
of any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership’s
assets. Notwithstanding anything contained in Article 5, any adjustments made
pursuant to Section 754 of the Code shall affect only the successor in interest
to the transferring Partner and in no event shall be taken into account in
establishing, maintaining or computing Capital Accounts for the other Partners
for any purpose under this Agreement. Each Partner will furnish the Partnership
with all information necessary to give effect to such election.

10.6.    Reports to Limited Partners. As soon as practicable after the close of
each fiscal year, but in no event later than the date on which the General
Partner mails its annual report to holders of the REIT Shares, the General
Partner shall cause to be mailed to each Limited Partner an annual report
containing financial statements of the Partnership, or of the General Partner if
such statements are prepared solely on a consolidated basis with the General
Partner, for such fiscal year, presented in accordance with generally accepted
accounting principles. The annual financial statements shall be audited by
accountants selected by the General Partner.


vi
0

--------------------------------------------------------------------------------





ARTICLE 11    

DISSOLUTION, LIQUIDATION AND TERMINATION

11.1.    Dissolution. The Partnership shall not be dissolved by the admission of
Substitute Limited Partners or additional Limited Partners or by the admission
of a successor General Partner in accordance with the terms of this Agreement.
Upon the withdrawal of the General Partner, any successor General Partner is
hereby authorized to, and shall, continue the business and affairs of the
Partnership without dissolution. However, the Partnership shall dissolve, and
its affairs shall be wound up, upon the first to occur of any of the following
(each a “Liquidating Event”):
(a)    the occurrence of an event of withdrawal (as defined in the Act) with
respect to a General Partner; provided, the Partnership shall not be dissolved
and required to be wound up in connection with any of the events specified in
this clause (A) if (1) at the time of the occurrence of such event there is at
least one remaining general partner of the Partnership who is hereby authorized
to and shall carry on the business of the Partnership, or (2) if at such time
there is no remaining General Partner, if within 90 days after such event of
withdrawal, Limited Partners holding more than 50% of the Percentage Interests
agree in writing or vote to continue the business of the Partnership and to
appoint, effective as of the date of withdrawal, one or more additional General
Partners;
(b)    an election to dissolve the Partnership made by the General Partner, with
the consent of Limited Partners holding more than 50% of the Percentage
Interests;
(c)    entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act; or
(d)    at any time there are no limited partners of the Partnership, unless the
Partnership is continued without dissolution in accordance with the Act.

11.2.    Winding Up.
(a)    Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and the
Holders. After the occurrence of a Liquidating Event, no Holder shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event that there is no remaining General Partner or the General Partner
has dissolved, become bankrupt within the meaning of the Act or ceased to
operate, any Person elected by Limited Partners holding more than 50% of the
Percentage Interests (the General Partner or such other Person being referred to
herein as the “Liquidator”)) shall be responsible for overseeing the winding up
and dissolution of the Partnership and shall take full account of the
Partnership’s liabilities and property, and the Partnership property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, include shares of stock in the General Partner) shall be applied and
distributed in the following order:
(1)
First, to the satisfaction of all of the Partnership’s debts and liabilities to
creditors other than the Holders (whether by payment or the making of reasonable
provision for payment thereof);

(2)
Second, to the satisfaction of all of the Partnership’s debts and liabilities to
the General Partner (whether by payment or the making of reasonable provision
for payment thereof), including, but not limited to, amounts due as
reimbursements under Section 6.5 hereof;

(3)
Third, to the satisfaction of all of the Partnership’s debts and liabilities to
the other Holders (whether by payment or the making of reasonable provision for
payment thereof); and

(4)
Fourth, to the Partners in accordance with Section 5.6.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 11 other than reimbursement of its
expenses as set forth in Section 6.5.
(b)    Notwithstanding the provisions of Section 11.2(a) hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if the Liquidator determines that an immediate
sale of part or all of the Partnership’s assets would be impractical or would
cause undue loss to the Holders, the Liquidator may, in its sole and absolute
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Partnership (including to those
Holders as creditors) and/or distribute to the Holders, in lieu of cash, as
tenants in common and in accordance with the provisions of Section 11.2(a)
hereof, undivided interests in such Partnership assets as the Liquidator deems
not suitable for liquidation. Any such distributions in kind shall be made only
if, in the good faith judgment of the Liquidator, such distributions in kind are
in the best interest of the Holders, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time. The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.
(c)    To the fullest extent permitted by law, if any Holder has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions and allocations for all taxable years, including the year during
which such liquidation occurs), except as otherwise agreed to by such Holder or
as may otherwise be required with respect to the General Partner in its capacity
as the general partner of the Partnership, such Holder shall have no obligation
to make any contribution to the capital of the Partnership with respect to such
deficit, and such deficit shall not be considered a debt owed to the Partnership
or to any other Person for any purpose whatsoever.
(d)    In the sole and absolute discretion of the General Partner or the
Liquidator, a pro rata portion of the distributions that would otherwise be made
pursuant to this Article 11 may be:
(1)
distributed to a trust established for the benefit of the General Partner and
the Holders for the purpose of liquidating Partnership assets, collecting
amounts owed to the Partnership, and paying any contingent, conditional or
unmatured liabilities or obligations of the Partnership arising out of or in
connection with the Partnership and/or Partnership activities. The assets of any
such trust shall be distributed to the Holders, from time to time, in the
reasonable discretion of the General Partner or the Liquidator, in the same
proportions and amounts as would otherwise have been distributed to the Holders
pursuant to this Agreement; or

(2)
withheld or escrowed to provide a reasonable reserve for Partnership liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Partnership, provided that such withheld or
escrowed amounts shall be distributed to the Holders in the manner and order of
priority set forth in Section 11.2(a) hereof as soon as practicable.

(e)    The provisions of Section 6.4 hereof shall apply to any Liquidator
appointed pursuant to this Article 11 as though the Liquidator were the General
Partner of the Partnership.

11.3.    Deemed Contribution and Distribution. Notwithstanding any other
provision of this Article 11, in the event that the Partnership is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but no
Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and immediately thereafter, distributed Partnership Units to the
Partners in the new partnership in accordance with their respective Capital
Accounts in liquidation of the Partnership, and the new partnership is deemed to
continue the business of the Partnership. Nothing in this Section 11.3 shall be
deemed to have constituted a Transfer to an Assignee as a Substitute Limited
Partner without compliance with the provisions of Section 11.4 hereof.

11.4.    Rights of Holders. Except as otherwise provided in this Agreement, (a)
each Holder shall look solely to the assets of the Partnership for the return of
its Capital Contribution, (b) no Holder shall have the right or power to demand
or receive property other than cash from the Partnership and (c) no Holder shall
have priority over any other Holder as to the return of its Capital
Contributions, distributions or allocations.

11.5.    Notice of Dissolution. In the event that a Liquidating Event occurs or
an event occurs that would, but for an election or objection by one or more
Partners pursuant to Section 11.1 hereof, result in a dissolution of the
Partnership, the General Partner or Liquidator shall, within thirty (30) days
thereafter, provide written notice thereof to each Holder and, in the General
Partner’s or Liquidator’s sole and absolute discretion or as required by the
Act, to all other parties with whom the Partnership regularly conducts business
(as determined in the sole and absolute discretion of the General Partner or
Liquidator), and the General Partner or Liquidator may, or, if required by the
Act, shall, publish notice thereof in a newspaper of general circulation in each
place in which the Partnership regularly conducts business (as determined in the
sole and absolute discretion of the General Partner or Liquidator).

11.6.    Cancellation of Certificate of Limited Partnership. Upon the completion
of the liquidation of the Partnership cash and property as provided in Section
11.2 hereof, the Partnership shall be terminated, a certificate of cancellation
shall be filed with the Secretary of State, at which time the Partnership shall
terminate, all qualifications of the Partnership as a foreign limited
partnership or association in jurisdictions other than the State of Delaware
shall be cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.

11.7.    Reasonable Time for Winding-Up. A reasonable time shall be allowed for
the orderly winding-up of the business and affairs of the Partnership and the
liquidation of its assets pursuant to Section 11.2 hereof, in order to minimize
any losses otherwise attendant upon such winding-up, and the provisions of this
Agreement shall remain in effect between and among the Partners during the
period of liquidation; provided, however, reasonable efforts shall be made to
complete such winding-up within twenty-four (24) months after the adoption of a
plan of liquidation of the General Partner, as provided in Section 562(b)(2)(B)
of the Code, if necessary, in the sole and absolute discretion of the General
Partner or Liquidator.

ARTICLE 12    

PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENT OF AGREEMENT;
MEETINGS

12.1.    Procedures of Actions and Consents of Partners Notices. The actions
requiring Consent of any Partner or Partners pursuant to this Agreement or
otherwise pursuant to applicable law, are subject to the procedures set forth in
this Article 12.

12.2.    Amendment. The consent of the General Partner shall be required for any
amendment to this Agreement. The General Partner, without the consent of any
Limited Partner, may amend this Agreement for any of the following purposes:
(1)
to add to the obligations of the General Partner or surrender any right or power
granted to the General Partner or any Affiliate of the General Partner for the
benefit of the Limited Partners;

(2)
to reflect issuance of additional Partnership Units in accordance with the terms
of this Agreement, the admission, substitution, termination or withdrawal of
Partners, the Transfer of any Partnership Interest in accordance with this
Agreement, and to amend the Partnership Register in connection with such
admission, substitution, withdrawal, Transfer or adjustment;

(3)
to reflect a change that is of an inconsequential nature or does not adversely
affect the Limited Partners in any material economic respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

(4)
to set forth or amend the designations, preferences, conversion or other rights,
voting powers, restrictions, limitations as to distributions, qualifications or
terms or conditions of redemption of the Holders of any additional Partnership
Interests issued pursuant to Article 4, including, without limitation, amending
Articles 5, 8 and 11 hereof, to appropriately reflect the distributions,
allocations, partnership rights and rights upon liquidation (including any
preference, priority or subordination thereof) of the additional Partnership
Interests so issued in accordance with the terms thereof;

(5)
to satisfy any requirements, conditions or guidelines contained in any order,
directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(6)
(a) to reflect such changes as are reasonably necessary for the Initial Limited
Partner to maintain its status as a REIT or to satisfy the REIT Requirements,
(b) to reflect the Transfer of all or any part of a Partnership Interest among
the General Partner, the Initial Limited Partner and any Disregarded Entity with
respect to the General Partner or the Initial Limited Partner or (c) to ensure
that the Partnership will not be classified as a “publicly traded partnership”
under Code Section 7704;

(7)
to modify either or both of the manner in which items of Net Income or Net Loss
are allocated pursuant to Article V or the manner in which Capital Accounts are
adjusted, computed, or maintained (but in each case only to the extent otherwise
provided in this Agreement and as may be permitted under applicable law);

(8)
to reflect the issuance of additional Partnership Interests in accordance with
Article 4;

(9)
to reflect any modification to this Agreement as is necessary or desirable (as
determined by the General Partner in its sole and absolute discretion) in
connection with any merger or consolidation of the Partnership with and into the
Initial Limited Partner or any wholly-owned subsidiary of the Initial Limited
Partner, or any Transfer by the Initial Limited Partner of its interest in the
Partnership to any wholly-owned subsidiary of the Initial Limited Partner;

(10)
to reflect any other modification to this Agreement as is reasonably necessary
for the business or operations of the Partnership or the General Partner;

(11)
to effect or facilitate a Termination Transaction that, in accordance with
Section 7.1(b)(ii) and/or 7.1(c), does not require the consent of any Limited
Partner and, if the Partnership is the Surviving Partnership in any Termination
Transaction, to modify Section 8.5 or any related definitions to provide that
the holders of interests in such Surviving Partnership have rights that are
consistent with Section 7.1; and

(12)
to reflect modifications as is necessary or desirable to (i) cause the number of
Partnership Units issued and outstanding of each Class to equal the number of
REIT Shares having the same Class designation as such Class of Partnership
Units, (ii) include a provision whereby the distributions made on each
Partnership Unit of a given Class shall be the same as distributions made on
each REIT Share of the same Class, (iii) include a provision to ensure that the
Net Asset Value Per Partnership Unit of a given Class will at all times be equal
or substantially equal to the Net Asset Value Per REIT Share of the same Class,
and (iv) include a provision whereby the Initial Limited Partner will be issued
a Partnership Unit of a particular Class each time it issues a REIT Share of the
same Class and contributes (or is deemed to have contributed) the gross proceeds
from the issuance of such REIT Share to the Partnership.

Notwithstanding the foregoing, the following amendments and any other merger or
consolidation of the Partnership shall require the consent of Limited Partners
holding more than 50% of the Percentage Interests:
(a)    any amendment affecting the operation of the Redemption Right (except as
provided in Section 8.5(d), 7.1(b) or 7.1(c)) in a manner adverse to the Limited
Partners;
(b)    any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.3;
(c)    any amendment that would alter the Partnership’s allocations of Profit
and Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.3; or
(d)    any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership.

12.3.    Actions and Consents of the Partners.
(a)    Meetings of the Partners may be called only by the General Partner to
transact any business that the General Partner determines. The call shall state
the nature of the business to be transacted. Notice of any such meeting shall be
given to all Partners entitled to act at the meeting not less than seven (7)
days nor more than sixty (60) days prior to the date of such meeting. Partners
may vote in person or by proxy at such meeting. Unless approval by a different
number or proportion of the Partners is required by this Agreement, the
affirmative vote of the General Partner and Limited Partners holding more than
50% of the Percentage Interests shall be sufficient to approve such proposal at
a meeting of the Partners. Whenever the vote, consent or approval of Partners is
permitted or required under this Agreement, such vote, consent or approval may
be given at a meeting of Partners or may be given in accordance with the
procedure prescribed in Section 12.3(b) hereof.
(b)    Any action requiring the Consent of any Partner or group of Partners
pursuant to this Agreement or that is required or permitted to be taken at a
meeting of the Partners may be taken without a meeting if a consent in writing
or by electronic transmission setting forth the action so taken or consented to
is given by Partners whose affirmative vote would be sufficient to approve such
action or provide such Consent at a meeting of the Partners. Such consent may be
in one instrument or in several instruments, and shall have the same force and
effect as the affirmative vote of such Partners at a meeting of the Partners.
Such consent shall be filed with the General Partner. An action so taken shall
be deemed to have been taken at a meeting held on the effective date so
certified. For purposes of obtaining a Consent in writing or by electronic
transmission, the General Partner may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall, to the fullest extent permitted by law, constitute a
Consent that is consistent with the General Partner’s recommendation with
respect to the proposal; provided, however, that an action shall become
effective at such time as requisite Consents are received even if prior to such
specified time.
(c)    Each Partner entitled to act at a meeting of the Partners may authorize
any Person or Persons to act for it by proxy on all matters in which a Partner
is entitled to participate, including waiving notice of any meeting, or voting
or participating at a meeting. Each proxy must be signed by the Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy (or there is
receipt of a proxy authorizing a later date). Every proxy shall be revocable at
the pleasure of the Partner executing it, such revocation to be effective upon
the Partnership’s receipt of written notice of such revocation from the Partner
executing such proxy, unless such proxy states that it is irrevocable and is
coupled with an interest.
(d)    The General Partner may set, in advance, a record date for the purpose of
determining the Partners (i) entitled to Consent to any action, (ii) entitled to
receive notice of or vote at any meeting of the Partners or (iii) in order to
make a determination of Partners for any other proper purpose. Such date, in any
case, shall not be prior to the close of business on the day the record date is
fixed and shall be not more than ninety (90) days and, in the case of a meeting
of the Partners, not less than five (5) days, before the date on which the
meeting is to be held. If no record date is fixed, the record date for the
determination of Partners entitled to notice of or to vote at a meeting of the
Partners shall be at the close of business on the day on which the notice of the
meeting is sent, and the record date for any other determination of Partners
shall be the effective date of such Partner action, distribution or other event.
When a determination of the Partners entitled to vote at any meeting of the
Partners has been made as provided in this section, such determination shall
apply to any adjournment thereof
(e)    Each meeting of Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the Initial Limited
Partner’s stockholders and may be held at the same time as, and as part of, the
meetings of the Initial Limited Partner’s stockholders.

ARTICLE 13    

GENERAL PROVISIONS

13.1.    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses maintained
for each Partner on the books and records of the Partnership; provided, however,
that any Partner may specify a different address by notifying the General
Partner in writing of such different address. Notices to the Partnership shall
be delivered at or mailed to its specified office.

13.2.    Survival of Rights. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.

13.3.    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.

13.4.    Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

13.5.    Entire Agreement. This Agreement and exhibits attached hereto
constitute the entire Agreement of the Partners and supersede all prior written
agreements and prior and contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.

13.6.    Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

13.7.    Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

13.8.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

13.9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

13.10.    Limitation to Preserve REIT Status. Notwithstanding anything else in
this Agreement, with respect to any period in which the Initial Limited Partner
has elected to be treated as a REIT for federal income tax purposes, to the
extent that the amount to be paid, credited, distributed or reimbursed by the
Partnership to the Initial Limited Partner or its officers, directors, employees
or agents, whether as a reimbursement, fee, expense or indemnity (a “REIT
Payment”), would constitute gross income to the Initial Limited Partner for
purposes of Code Section 856(c)(2) or Code Section 856(c)(3) that is not
described in subsections (A) through (I) of Code Section 856(c)(2) or
subsections (A) through (I) of Code Section 856(c)(3), then, notwithstanding any
other provision of this Agreement, the amount of such REIT Payments, as selected
by the General Partner in its discretion from among items of potential
distribution, reimbursement, fees, expenses and indemnities, shall be reduced
for any Partnership Year so that the REIT Payments, as so reduced, for or with
respect to the Initial Limited Partner shall not exceed the lesser of: an amount
equal to the excess, if any, of (i) four percent (4%) of the Initial Limited
Partner’s total gross income (but excluding the amount of any REIT Payments and
any amounts excluded from gross income pursuant to Section 856(c) of the Code)
for the Partnership Year over (ii) the amount of gross income (within the
meaning of Code Section 856(c)(2)) derived by the Initial Limited Partner from
sources other than those described in subsections (A) through (I) of Code
Section 856(c)(2) (but not including the amount of any REIT Payments or any
amounts excluded from gross income pursuant to Section 856(c) of the Code); or
(a)    an amount equal to the excess, if any, of (i) twenty-four percent (24%)
of the Initial Limited Partner’s total gross income (but excluding the amount of
any REIT Payments and any amounts excluded from gross income pursuant to Section
856(c) of the Code) for the Partnership Year over (ii) the amount of gross
income (within the meaning of Code Section 856(c)(3)) derived by the Initial
Limited Partner from sources other than those described in subsections (A)
through (I) of Code Section 856(c)(3) (but not including the amount of any REIT
Payments or any amounts excluded from gross income pursuant to Section 856(c) of
the Code);
provided, however, that the REIT Payments in excess of the amounts set forth in
clauses (a) and (b) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the Initial Limited Partner’s ability to
qualify as a REIT. To the extent that REIT Payments may not be made in a
Partnership Year as a consequence of the limitations set forth in this Section
14.10, such REIT Payments shall carry over and shall be treated as arising in
the following Partnership Year if such carry over does not adversely affect the
Initial Limited Partner’s ability to qualify as a REIT, provided, however, that
any such REIT Payment shall not be carried over more than three Partnership
Years, and any such remaining payments shall no longer be due and payable. The
purpose of the limitations contained in this Section 14.10 is to prevent the
Initial Limited Partner from failing to qualify as a REIT under the Code by
reason of the Initial Limited Partner’s share of items, including distributions,
reimbursements, fees, expenses or indemnities, receivable directly or indirectly
from the Partnership, and this Section 14.10 shall be interpreted and applied to
effectuate such purpose.


vii

--------------------------------------------------------------------------------





13.11.    No Partition. No Partner nor any successor-in-interest to a Partner
shall have the right while this Agreement remains in effect to have any property
of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement
and that the rights of the Partners and their respective successors-in-interest
shall be subject to the limitations and restrictions as set forth in this
Agreement.

13.12.    No Rights as Shareholders. Nothing contained in this Agreement shall
be construed as conferring upon the Holders of Partnership Units any rights
whatsoever as shareholders of the Initial Limited Partner or as members of the
General Partner, including without limitation any right to receive dividends or
other distributions made to shareholders of the Initial Limited Partner or to
vote or to consent or receive notice as shareholders in respect of any meeting
of shareholders of the Initial Limited Partner for the election of directors of
the Initial Limited Partner or any other matter.

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Agreement of Limited Partnership, all as of the date first set forth
above.
GENERAL PARTNER:
JLLIPT Holdings GP, LLC
By: Jones Lang LaSalle Income Property Trust, Inc., its sole and managing member


By:    /s/ C. Allan Swaringen        
Name: C. Allan Swaringen
Title: President
INITIAL LIMITED PARTNER:
Jones Lang LaSalle Income Property Trust, Inc.


By:    /s/ C. Allan Swaringen        
Name: C. Allan Swaringen
Title: President
















Signature page of Third Amended and Restated Limited Partnership Agreement of
JLLIPT Holdings LP


viii

--------------------------------------------------------------------------------






EXHIBIT A
NOTICE OF EXERCISE OF REDEMPTION RIGHT
In accordance with Section 8.5 of the Third Amended and Restated Limited
Partnership Agreement of JLLIPT Holdings LP (the “Agreement”), the undersigned
hereby irrevocably (i) presents for redemption Partnership Units in JLLIPT
Holdings LP in accordance with the terms of the Agreement and the Redemption
Right referred to in Section 8.5 thereof, (ii) surrenders such Partnership Units
and all right, title and interest therein, and (iii) directs that the Cash
Amount or REIT Shares Amount (as defined in the Agreement) as determined by the
General Partner deliverable upon exercise of the Redemption Right be delivered
to the address specified below, and if REIT Shares (as defined in the Agreement)
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the address(es) specified below.
Dated:

--------------------------------------------------------------------------------

(Name of Limited Partner)



--------------------------------------------------------------------------------

(Signature of Limited Partner)



--------------------------------------------------------------------------------

(Mailing Address)



--------------------------------------------------------------------------------

(City) (State) (Zip Code)



--------------------------------------------------------------------------------

Signature Guaranteed by:
If REIT Shares are to be issued, issue to:
Name:                    
Social Security or
Tax I.D. Number:            




A-1